UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:1-768 CATERPILLAR INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 37-0602744 (IRS Employer I.D. No.) dams Street, Peoria, Illinois (Address of principal executive offices) 61629 (Zip Code) Registrant's telephone number, including area code: (309) 675-1000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of "large accelerated filer”, “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [ X] At March 31, 2009, 601,709,681 shares of common stock of the Registrant were outstanding. Page 1 Table of Contents Page Part I. Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis 35 Item 3. Quantitative and Qualitative Disclosures About Market Risk 61 Item 4. Controls and Procedures 62 Part II. Other Information Item 1. Legal Proceedings 62 Item 1A. Risk Factors * Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 62 Item 3. Defaults Upon Senior Securities * Item 4. Submission of Matters to a Vote of Security Holders * Item 5. Other Information * Item 6. Exhibits 63 * Item omitted because no answer is called for or item is not applicable. Page 2 Part I.FINANCIAL INFORMATION Item 1.Financial Statements Caterpillar Inc. Consolidated Statement of Results of Operations (Unaudited) (Dollars in millions except per share data) Three Months Ended March 2009 2008 Sales and revenues: Sales of Machinery and Engines $ 8,510 $ 10,979 Revenues of Financial Products 715 817 Total sales and revenues 9,225 11,796 Operating costs: Cost of goods sold 7,027 8,609 Selling, general and administrative expenses 882 959 Research and development expenses 388 369 Interest expense of Financial Products 279 284 Other operating (income) expenses 824 282 Total operating costs 9,400 10,503 Operating profit (loss) (175 ) 1,293 Interest expense excluding Financial Products 101 74 Other income (expense) 64 122 Consolidated profit (loss) before taxes (212 ) 1,341 Provision (benefit) for income taxes (80 ) 420 Profit (loss) of consolidated companies (132 ) 921 Equity in profit (loss) of unconsolidated affiliated companies 1 11 Profit (loss) of consolidated and affiliated companies (131 ) 932 Less: Profit (loss) attributable to noncontrolling interests (19 ) 10 Profit (loss) 1 $ (112 ) $ 922 Profit (loss) per common share $ (0.19 ) $ 1.49 Profit (loss) per common share – diluted 2 $ (0.19 ) $ 1.45 Weighted-average common shares outstanding (millions) - Basic 602.1 617.5 - Diluted 2 602.1 637.9 Cash dividends declared per common share $ — $ — 1 Profit (loss) attributable to common stockholders. 2 2008 diluted by assumed exercise of stock-based compensation awards using the treasury stock method.In 2009, the assumed exercise of stock-based compensation awards was not considered because the impact would be anti-dilutive. See accompanying notes to Consolidated Financial Statements. Page 3 Caterpillar Inc. Consolidated Statement of Financial Position (Unaudited) (Dollars in millions) March 31, 2009 December 31, 2008 Assets Current assets: Cash and short-term investments $ 3,566 $ 2,736 Receivables – trade and other 7,779 9,397 Receivables – finance 8,287 8,731 Deferred and refundable income taxes 1,300 1,223 Prepaid expenses and other current assets 748 765 Inventories 7,992 8,781 Total current assets 29,672 31,633 Property, plant and equipment – net 12,342 12,524 Long-term receivables – trade and other 1,035 1,479 Long-term receivables – finance 13,597 14,264 Investments in unconsolidated affiliated companies 92 94 Noncurrent deferred and refundable income taxes 3,219 3,311 Intangible assets 492 511 Goodwill 2,256 2,261 Other assets 1,735 1,705 Total assets $ 64,440 $ 67,782 Liabilities Current liabilities: Short-term borrowings: Machinery and Engines $ 1,174 $ 1,632 Financial Products 4,887 5,577 Accounts payable 3,340 4,827 Accrued expenses 3,799 4,121 Accrued wages, salaries and employee benefits 827 1,242 Customer advances 1,700 1,898 Dividends payable — 253 Other current liabilities 998 1,027 Long-term debt due within one year: Machinery and Engines 469 456 Financial Products 4,895 5,036 Total current liabilities 22,089 26,069 Long-term debt due after one year: Machinery and Engines 5,705 5,736 Financial Products 17,761 17,098 Liability for postemployment benefits 9,755 9,975 Other liabilities 2,281 2,190 Total liabilities 57,591 61,068 Commitments and contingencies (Notes 10 and 12) Redeemable noncontrolling interest 513 524 Stockholders' equity Common stock of $1.00 par value: Authorized shares:900,000,000 Issued shares:(3/31/09 and 12/31/08 – 814,894,624) at paid-in amount 3,086 3,057 Treasury stock (3/31/09 – 213,184,943; 12/31/08 – 213,367,983) at cost (11,214 ) (11,217 ) Profit employed in the business 19,694 19,826 Accumulated other comprehensive income (5,332 ) (5,579 ) Noncontrolling interests 102 103 Total stockholders' equity 6,336 6,190 Total liabilities, redeemable noncontrolling interest and stockholders’ equity $ 64,440 $ 67,782 See accompanying notes to Consolidated Financial Statements. Page 4 Caterpillar Inc. Consolidated Statement of Changes in Stockholders' Equity (Unaudited) (Dollars in millions) Common Treasury Profit employed in the Accumulated other comprehensive Noncontrolling Comprehensive Three Months Ended March 31, 2008 stock stock business income (loss)1 interests Total income (loss) Balance at December 31, 2007 $ 2,744 $ (9,451 ) $ 17,398 $ (1,808 ) $ 113 $ 8,996 Adjustment to adopt measurement date provisions of FAS 158, net of tax2 — — (33 ) 17 — (16 ) Balance at January 1, 2008 2,744 (9,451 ) 17,365 (1,791 ) 113 8,980 Profit (loss) — — 922 — 10 932 $ 932 Foreign currency translation — — — 101 — 101 101 Pension and other postretirement benefits Amortization of actuarial (gain) loss, net of tax of $21 — — — 37 — 37 37 Derivative financial instruments and other Gains (losses) deferred, net of tax of $5 — — — (8 ) — (8 ) (8 ) (Gains) losses reclassified to earnings, net of tax of $13 — — — (25 ) — (25 ) (25 ) Available-for-sale securities Gains (losses) deferred, net of tax of $12 — — — (23 ) — (23 ) (23 ) (Gains) losses reclassified to earnings, net of tax of $0 — — — (1 ) — (1 ) (1 ) Change in ownership for noncontrolling interests — (17 ) (17 ) — Dividends declared — — 2 — — 2 — Common shares issued from treasury stock for stock-based compensation:1,043,284 (1 ) 28 — — — 27 — Stock-based compensation expense 37 — 37 — Tax benefits from stock-based compensation 12 — 12 — Shares repurchased:10,260,026 — (692 ) — — — (692 ) — Stock repurchase derivative contracts (38 ) — (38 ) — Balance at March 31, 2008 $ 2,754 $ (10,115 ) $ 18,289 $ (1,710 ) $ 106 $ 9,324 $ 1,013 Three Months Ended March 31, 2009 Balance at December 31, 2008 $ 3,057 $ (11,217 ) $ 19,826 $ (5,579 ) $ 103 $ 6,190 Profit (loss) — — (112) — (19 ) (131 ) $ (131 ) Foreign currency translation, net of tax of $38 — — — (120 ) (3 ) (123 ) (123 ) Pension and other postretirement benefits Current year actuarial gain (loss), net of tax of $833 — — — 50 — 50 50 Amortization of actuarial (gain) loss, net of tax of $30 — — — 50 2 52 52 Current year prior service cost, net of tax of $1973 — — — 236 — 236 236 Amortization of prior service cost, net of tax of $3 — — — 6 — 6 6 Derivative financial instruments and other (Gains) losses reclassified to earnings, net of tax of $12 — — — 22 (1 ) 21 21 Available-for-sale securities Gains (losses) deferred, net of tax of $4 — — — (8 ) — (8 ) (8 ) (Gains) losses reclassified to earnings, net of tax of $6 — — — 11 — 11 11 Common shares issued from treasury stock for stock-based compensation:183,040 (3 ) 3 — Stock-based compensation expense 32 — 32 — Cat Japan share redemption4 — — (20) — 20 — — Balance at March 31, 2009 $ 3,086 $ (11,214 ) $ 19,694 $ (5,332 ) $ 102 $ 6,336 $ 114 1 Pension and other postretirement benefits include net adjustments for Cat Japan, while they were an unconsolidated affiliate, of ($1) million for the three months ended March 31, 2008.The ending balance was ($53) million at March31, 2008. 2 Adjustments to profit employed in the business and pension and other postretirement benefits were net of tax of ($17) million and $9 million, respectively.See Note 2 for additional information. 3 Changes in amounts due to plan re-measurements. See Note 9 for additional information. 4 See Note 15 regarding the Cat Japan share redemption. See accompanying notes to Consolidated Financial Statements. Page 5 Caterpillar Inc. Consolidated Statement of Cash Flow (Unaudited) (Millions of dollars) Three Months Ended March 2009 2008 Cash flow from operating activities: Profit (loss) $ (112 ) $ 922 Adjustments for non-cash items: Depreciation and amortization 534 472 Other 87 128 Changes in assets and liabilities: Receivables – trade and other 1,622 (455 ) Inventories 764 (864 ) Accounts payable and accrued expenses (1,727 ) 463 Customer advances (179 ) 165 Other assets – net 48 78 Other liabilities – net (142 ) (203 ) Net cash provided by (used for) operating activities 895 706 Cash flow from investing activities: Capital expenditures – excluding equipment leased to others (224 ) (343 ) Expenditures for equipment leased to others (221 ) (302 ) Proceeds from disposals of property, plant and equipment 208 122 Additions to finance receivables (1,789 ) (3,062 ) Collections of finance receivables 2,450 2,301 Proceeds from sales of finance receivables 27 46 Investments and acquisitions (net of cash acquired) — (19 ) Proceeds from sale of available-for-sale securities 87 104 Investments in available-for-sale securities (58 ) (160 ) Other – net 23 192 Net cash provided by (used for) investing activities 503 (1,121 ) Cash flow from financing activities: Dividends paid (253 ) (223 ) Common stock issued, including treasury shares reissued — 27 Payment for stock repurchase derivative contracts — (38 ) Treasury shares purchased — (692 ) Excess tax benefit from stock-based compensation — 13 Proceeds from debt issued (original maturities greater than three months): – Machinery and Engines 121 62 – Financial Products 4,697 3,858 Payments on debt (original maturities greater than three months): – Machinery and Engines (205 ) (98 ) – Financial Products (3,116 ) (3,422 ) Short-term borrowings – net (original maturities three months or less) (1,779 ) 554 Net cash provided by (used for) financing activities (535 ) 41 Effect of exchange rate changes on cash (33 ) 29 Increase (decrease) in cash and short-term investments 830 (345 ) Cash and short-term investments at beginning of period 2,736 1,122 Cash and short-term investments at end of period $ 3,566 $ 777 All short-term investments, which consist primarily of highly liquid investments with original maturities of three months or less, are considered to be cash equivalents. See accompanying notes to Consolidated Financial Statements. Page 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. A.Basis of Presentation In the opinion of management, the accompanying financial statements include all adjustments, consisting only of normal recurring adjustments, necessary for a fair statement of (a) the consolidated results of operations for the three month periods ended March 31, 2009 and 2008, (b) the consolidated financial position at March 31, 2009 and December 31, 2008, (c) the consolidated changes in stockholders' equity for the three month periods ended March 31, 2009 and 2008, and (d) the consolidatedcash flow for the three month periods ended March 31, 2009 and 2008.The financial statements have been prepared in conformity with generally accepted accounting principles in the United States of America (U.S. GAAP) and pursuant to the rules and regulations of the Securities and Exchange Commission (SEC).Certain amounts for prior periods have been reclassified to conform to the current period financial statement presentation. Interim results are not necessarily indicative of results for a full year. The information included in this Form 10-Q should be read in conjunction with the audited financial statements and notes thereto included in our Company's annual report on Form 10-K for the year ended December 31, 2008 (2008 Form 10-K). Comprehensive income (loss) is comprised of profit (loss), as well as adjustments for foreign currency translation, derivative instruments designated as cash flow hedges, available-for-sale securities, pension and other postretirement benefits and noncontrolling interests.Total comprehensive income for the three months ended March 31, 2009 and 2008 was $114 million and $1,013 million, respectively. The December 31, 2008 financial position data included herein is derived from the audited consolidated financial statements included in the 2008 Form 10-K but does not include all disclosures required by U.S. GAAP. B.Nature of Operations We operate in three principal lines of business: (1) Machinery— A principal line of business which includes the design, manufacture, marketing and sales of construction, mining and forestry machinery—track and wheel tractors, track and wheel loaders, pipelayers, motor graders, wheel tractor-scrapers, track and wheel excavators, backhoe loaders, log skidders, log loaders, off-highway trucks, articulated trucks, paving products, skid steer loaders, underground mining and tunnel boring equipment and related parts. Also includes logistics services for other companies and the design, manufacture, remanufacture, maintenance and service of rail-related products. (2) Engines— A principal line of business including the design, manufacture, marketing and sales of engines for Caterpillar machinery; electric power generation systems; on-highway vehicles and locomotives; marine, petroleum, construction, industrial, agricultural and other applications; and related parts.Also includes remanufacturing of Caterpillar engines and a variety of Caterpillar machine and engine components and remanufacturing services for other companies.Reciprocating engines meet power needs ranging from 10 to 21,700 horsepower (8 to over 16 000 kilowatts).Turbines range from 1,600 to 30,000 horsepower (1 200 to 22 000 kilowatts). (3) Financial Products— A principal line of business consisting primarily of Caterpillar Financial Services Corporation (Cat Financial), Caterpillar Insurance Holdings, Inc. (Cat Insurance) and their respective subsidiaries.Cat Financial provides a wide range of financing alternatives to customers and dealers for Caterpillar machinery and engines, Solar gas turbines as well as other equipment and marine vessels.Cat Financial also extends loans to customers and dealers.Cat Insurance provides various forms of insurance to customers and dealers to help support the purchase and lease of our equipment. Our Machinery and Enginesoperations are highly integrated.Throughout the Notes, Machinery and Engines represents the aggregate total of these principal lines of business. Page 7 2. New Accounting Pronouncements SFAS 157 – In September 2006, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards No. 157 (SFAS 157), “Fair Value Measurements.” SFAS 157 provides a common definition of fair value and a framework for measuring assets and liabilities at fair values when a particular standard prescribes it. In addition, the Statement expands disclosures about fair value measurements. In February 2008, the FASB issued final Staff Positions that (1) deferred the effective date of this Statement for one year for certain nonfinancial assets and nonfinancial liabilities (see below) and (2) removed certain leasing transactions from the scope of the Statement.We applied this new accounting standard to all other fair value measurements effective January 1, 2008. The adoption of SFAS 157 did not have a material impact on our financial statements. See Note 14 for additional information. FSP 157-2 – In February 2008, the FASB issued FASB Staff Position on Statement 157, "Effective Date of FASB Statement No. 157, "(FSP 157-2).FSP 157-2 delayed the effective date of SFAS 157 for nonfinancial assets and nonfinancial liabilities, except those that are recognized or disclosed on a recurring basis, to fiscal years beginning after November 15, 2008.Our significant nonfinancial assets and liabilities include those initially measured at fair value in a business combination and goodwill tested annually for impairment.We adopted this new accounting standard on January 1, 2009.The adoption of FSP 157-2 did not have a material impact on our financial statements. FSP 157-3 – In October 2008, the FASB issued FASB Staff Position on Statement 157, "Determining the Fair Value of a Financial Asset When the Market for That Asset Is Not Active” (FSP 157-3).FSP 157-3 clarifies how SFAS 157 should be applied when valuing securities in markets that are not active by illustrating key considerations in determining fair value.It also reaffirms the notion of fair value as the exit price as of the measurement date.FSP 157-3 was effective upon issuance, which included periods for which financial statements have not yet been issued.We adopted this new accounting standard effective July 1, 2008.The adoption of FSP 157-3 did not have a material impact on our financial statements. SFAS 158 – In September 2006, the FASB issued Statement of Financial Accounting Standards No. 158 (SFAS 158), “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans – an amendment of FASB Statements No. 87, 88, 106 and 132(R).”SFAS 158 requires recognition of the overfunded or underfunded status of pension and other postretirement benefit plans on the balance sheet.Also, the measurement date – the date at which the benefit obligation and plan assets are measured – is required to be the company’s fiscal year-end.We adopted the balance sheet recognition provisions at December 31, 2006, and adopted the year-end measurement date effective January 1, 2008 using the “one measurement” approach.Under the one measurement approach, net periodic benefit cost for the period between any early measurement date and the end of the fiscal year that the measurement provisions are applied are allocated proportionately between amounts to be recognized as an adjustment of retained earnings and net periodic benefit cost for the fiscal year.Previously, we used a November 30th measurement date for our U.S. pension and other postretirement benefit plans and September 30th for our non-U.S. plans.The following summarizes the effect of adopting the year-end measurement date provisions as of January 1, 2008.See Note 9 for additional information. Adoption of SFAS 158 year-end measurement date January 1, 2008 January 1, 2008 (Millions of dollars) Prior to SFAS 158 Adjustment SFAS 158 Adjustment Post SFAS 158 Adjustment Noncurrent deferred and refundable income taxes $ 1,553 $ 8 $ 1,561 Liability for postemployment benefits 5,059 24 5,083 Accumulated other comprehensive income (1,808 ) 17 (1,791 ) Profit employed in the business 17,398 (33 ) 17,365 SFAS 159 – In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159 (SFAS 159), “The Fair Value Option for Financial Assets and Financial Liabilities – including an amendment of SFAS No. 115.” SFAS 159 creates a fair value option under which an entity may irrevocably elect fair value as the initial and subsequent measurement attribute for certain financial assets and liabilities on a contract by contract basis, with changes in fair values recognized in earnings as these changes occur.We adopted this new accounting standard on January 1, 2008. We have not elected to measure any financial assets or financial liabilities at fair value which were not previously required to be measured at fair value. Therefore, the adoption of SFAS 159 did not have a material impact on our financial statements. Page 8 SFAS 141R and SFAS 160 – In December 2007, the FASB issued Statement of Financial Accounting Standards No. 141 (revised 2007) (SFAS 141R), “Business Combinations,” and No. 160 (SFAS 160), “Noncontrolling Interests in Consolidated Financial Statements – an amendment of ARB No. 51.” SFAS 141R requires the acquiring entity in a business combination to recognize the assets acquired and liabilities assumed. Further, SFAS 141R also changes the accounting for acquired in-process research and development assets, contingent consideration, partial acquisitions and transaction costs.Under SFAS 160, all entities are required to report noncontrolling (minority) interests in subsidiaries as equity in the consolidated financial statements. In addition, transactions between an entity and noncontrolling interests will be treated as equity transactions.We adopted these new accounting standards on January 1, 2009.As required, SFAS 160 was adopted through retrospective application, and all prior period information has been adjusted accordingly. The adoption of SFAS 141R and SFAS 160 did not have a material impact on our financial statements. SFAS 161 – In March 2008, the FASB issued Statement of Financial Accounting Standards No. 161 (SFAS 161), “Disclosures about Derivative Instruments and Hedging Activities – an amendment of FASB Statement No. 133.” SFAS 161 expands disclosures for derivative instruments by requiring entities to disclose the fair value of derivative instruments and their gains or losses in tabular format.SFAS 161 also requires disclosure of information about credit risk-related contingent features in derivative agreements, counterparty credit risk, and strategies and objectives for using derivative instruments.We adopted this new accounting standard on January 1, 2009.The adoption of SFAS 161 did not have a material impact on our financial statements.See Note 4 for additional information. SFAS 162 –In May 2008, the FASB issuedStatement of Financial Accounting Standards No. 162 (SFAS 162), “The Hierarchy of Generally Accepted Accounting Principles.” SFAS 162 identifies the sources of accounting principles and the framework for selecting the principles to be used in the preparation of financial statements of nongovernmental entities that are presented in conformity with U.S. GAAP.SFAS 162 was effective November 16, 2008.This Statement did not result in a change in our current practice. SFAS 163 –In May 2008, the FASB issued Statement of Financial Accounting Standards No. 163 (SFAS 163), “Accounting for Financial Guarantee Insurance Contracts – an interpretation of FASB Statement No. 60.” SFAS 163 requires that an insurance enterprise recognize a claim liability prior to an event of default (insured event) when there is evidence that credit deterioration has occurred in an insured financial obligation. It also requires disclosure about (1) the risk-management activities used by an insurance enterprise to evaluate credit deterioration in its insured financial obligations and (2) the insurance enterprise’s surveillance or watch list.We adopted this new accounting standard on January 1, 2009.The adoption of SFAS 163 did not have a material impact on our financial statements. FSP FAS 140-4 and FIN 46R-8– In December 2008, the FASB issued FASB Staff Position on Statement 140 and FIN 46R, "Disclosures by Public Entities (Enterprises) about Transfers of Financial Assets and Interests in Variable Interest Entities" (FSP FAS 140-4 and FIN 46R-8).This FSP expands the disclosure requirements in SFAS 140 and FIN 46R by requiring additional information about companies’ involvement with variable interest entities (VIEs) and their continuing involvement with transferred financial assets. This new accounting standard was adopted for our financial statements ended December 31, 2008.The adoption of FSP FAS 140-4 and FIN 46R-8 did not have a material impact on our financial statements. FSP FAS 132R-1 –In December 2008, the FASB issued FASB Staff Position on Statement 132R, "Employers’ Disclosures about Postretirement Benefit Plan Assets" (FSP FAS 132R-1). This FSP expands the disclosure set forth in SFAS 132R by adding required disclosures about (1) how investment allocation decisions are made by management, (2) major categories of plan assets, and (3) significant concentration of risk. Additionally, the FSP requires an employer to disclose information about the valuation of plan assets similar to that required under SFAS 157.We will adopt this new accounting standard for our financial statements ending December 31, 2009.We do not expect the adoption of FSP FAS 132R-1 will have a material impact on our financial statements. FSP EITF 99-20-1 –InJanuary 2009, the FASB issued FASB Staff Position on EITF Issue No. 99-20, "Amendments to the Impairment Guidance of EITF Issue No. 99-20" (FSP EITF 99-20-1).FSP EITF 99-20-1 aligns the impairment guidance in EITF Issue No. 99-20 with that in Statement of Financial Accounting Standards No. 115 (SFAS 115), “Accounting for Certain Investments in Debt and Equity Securities.”It changes how companies determine whether an other-than-temporary impairment exists for certain beneficial interests by allowing management to exercise more judgment.This new accounting standard was adopted for our financial statements ended December 31, 2008.The adoption of FSP EITF 99-20-1 did not have a material impact on our financial statements. FSP FAS 107-1 and APB 28-1 –In April 2009, the FASB issued FASB Staff Position on FAS 107-1 and APB 28-1, "Interim Disclosures about Fair Value of Financial Instruments" (FSP FAS 107-1 and APB 28-1).This FSP requires that the fair value disclosures required by SFAS 107 “Disclosures about Fair Value of Financial Instruments” be included for interim reporting periods.We will adopt this new accounting standard effective April 1, 2009.We do not expect the adoption of FSP FAS 107-1 and APB 28-1 will have a material impact on our financial statements. Page 9 FSP FAS 115-2 and FAS 124-2 –In April 2009, the FASB issued FASB Staff Position on FAS 115-2 and FAS 124-2, “Recognition and Presentation of Other-Than-Temporary Impairments” (FSP FAS 115-2 and FAS 124-2).This FSP amends the impairment guidance relating to certain debt securities and will require a company to assess the likelihood of selling the security prior to recovering its cost basis.Additionally, when a company meets the criteria for impairment, the impairment charges related to credit losses would be recognized in earnings, while non-credit losses would be reflected in other comprehensive income.We will adopt this new accounting standard effective April 1, 2009.We do not expect the adoption of FSP FAS 115-2 and FAS 124-2 will have a material impact on our financial statements. FSP FAS 157-4 –In April 2009, the FASB issued FASB Staff Position on FAS 157-4, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly” (FSP FAS 157-4).FSP FAS 157-4 provides guidance on determining when the trading volume and activity for an asset or liability has significantly decreased, which may indicate an inactive market, and on measuring the fair value of an asset or liability in inactive markets.We will adopt this new accounting standard effective April 1, 2009.We do not expect the adoption of FSP FAS 157-4 will have a material impact on our financial statements. FSP FAS 141R-1 –In April 2009, the FASB issued FASB Staff Position on FAS 141R-1, “Accounting for Assets Acquired and Liabilities Assumed in a Business Combination That Arise from Contingencies” (FSP FAS 141R-1).FSP FAS 141R-1 requires that an acquirer recognize at fair value, at the acquisition date, an asset acquired or a liability assumed in a business combination that arises from a contingency if the acquisition-date fair value of the asset or liability can be determined during the measurement period.We adopted this new accounting standard on January 1, 2009.The adoption of FSP FAS 140R-1 did not have a material impact on our financial statements. 3. Stock-Based Compensation Statement of Financial Accounting Standards No. 123 (revised 2004), “Share-Based Payment” (SFAS 123R), requires that the cost resulting from all stock–based payments be recognized in the financial statements based on the grant date fair value of the award.Stock-based compensation primarily consists of stock-settled stock appreciation rights (SARs), restricted stock units (RSUs) and stock options.We recognized pretax stock-based compensation cost of $32 million and $37 million in the first quarter of 2009 and 2008, respectively. The following table illustrates the type and fair market value of the stock-based compensation awards granted during the first quarter of 2009 and 2008, respectively: 2009 2008 # Granted Fair Value Per Award # Granted Fair Value Per Award SARs 6,260,647 $ 7.10 4,476,095 $ 22.32 RSUs 2,185,674 20.22 1,511,523 69.17 Stock options 562,580 7.10 410,506 22.32 The stock price on the date of grant was $22.17 and $73.20 for 2009 and 2008, respectively. The following table provides the assumptions used in determining the fair value of the stock-based awards for the three month periods ended March 31, 2009 and 2008, respectively: Page 10 Grant Year 2009 2008 Weighted-average dividend yield 3.07% 1.89% Weighted-average volatility 36.02% 27.14% Range of volatilities 35.75-61.02% 27.13-28.99% Range of risk-free interest rates 0.17-2.99% 1.60-3.64% Weighted-average expected lives 8 years 8 years As of March 31, 2009, the total remaining unrecognized compensation cost related to nonvested stock-based compensation awards was $194 million, which will be amortized over the weighted-average remaining requisite service periods of approximately 2.2 years. Our long-standing practices and policies specify all stock-based compensation awards are approved by the Compensation Committee (the Committee) of the Board of Directors on the date of grant.The stock-based award approval process specifies the number of awards granted, the terms of the award and the grant date.The same terms and conditions are consistently applied to all employee grants, including Officers. The Committee approves all individual Officer grants.The number of stock-based compensation awards included in an individual’s award is determined based on the methodology approved by the Committee.In 2007, under the terms of the Caterpillar Inc. 2006 Long-Term Incentive Plan (approved by stockholders in June of 2006), theCommittee approved the exercise price methodology to be the closing price of the Company stock on the date of grant. 4. Derivative Instruments and Hedging Activities Our earnings and cash flow are subject to fluctuations due to changes in foreign currency exchange rates, interest rates and commodity prices.In addition, the amount of Caterpillar stock that can be repurchased under our stock repurchase program is impacted by movements in the price of the stock.Our Risk Management Policy (policy) allows for the use of derivative financial instruments to prudently manage foreign currency exchange rate, interest rate, commodity price and Caterpillar stock price exposures.Our policy specifies that derivatives are not to be used for speculative purposes.Derivatives that we use are primarily foreign currency forward and option contracts, interest rate swaps and commodity forward and option contracts.Our derivative activities are subject to the management, direction and control of our senior financial officers.Risk management practices, including the use of financial derivative instruments, are presented to the Audit Committee of the Board of Directors at least annually. All derivatives are recognized on the Consolidated Statement of Financial Position at their fair value. On the date the derivative contract is entered, we designate the derivative as (1) a hedge of the fair value of a recognized asset or liability ("fair value" hedge), (2) a hedge of a forecasted transaction or the variability of cash flow to be paid ("cash flow" hedge), or (3) an "undesignated" instrument. Changes in the fair value of a derivative that is qualified, designated and highly effective as a fair value hedge, along with the gain or loss on the hedged liability that is attributable to the hedged risk, are recorded in current earnings. Changes in the fair value of a derivative that is qualified, designated and highly effective as a cash flow hedge are recorded in Accumulated other comprehensive income (AOCI) in the Consolidated Statement of Financial Position until they are reclassified to earnings in the same period or periods during which the hedged transaction affects earnings.Changes in the fair value of undesignated derivative instruments and the ineffective portion of designated derivative instruments are reported in current earnings. Cash flow from designated derivative financial instruments are classified within the same category as the item being hedged on the Consolidated Statement of Cash Flow.Cash flow from undesignated derivative financial instruments are included in the investing category on the Consolidated Statement of Cash Flow. We formally document all relationships between hedging instruments and hedged items, as well as the risk-management objective and strategy for undertaking various hedge transactions.This process includes linking all derivatives that are designated as fair value hedges to specific assets and liabilities on the Consolidated Statement of Financial Position and linking cash flow hedges to specific forecasted transactions or variability of cash flow. We also formally assess, both at the hedge's inception and on an ongoing basis, whether the designated derivatives that are used in hedging transactions are highly effective in offsetting changes in fair values or cash flow of hedged items.When a derivative is determined not to be highly effective as a hedge or the underlying hedged transaction is no longer likely to occur, we discontinue hedge accounting prospectively, in accordance with Statement of Financial Accounting Standards No. 133 (SFAS 133), "Accounting for Derivative Instruments and Hedging Activities." We adopted SFAS 161, “Disclosures about Derivative Instruments and Hedging Activities” as of January 1, 2009.See Note 2 for additional information. Page 11 Foreign Currency Exchange Rate Risk Foreign currency exchange rate movements create a degree of risk by affecting the U.S. dollar value of sales made and costs incurred in foreign currencies. Movements in foreign currency rates also affect our competitive position as these changes may affect business practices and/or pricing strategies of non-U.S.-based competitors. Additionally, we have balance sheet positions denominated in foreign currency, thereby creating exposure to movements in exchange rates. Our Machinery and Engines operations purchase, manufacture and sell products in many locations around the world. As we have a diversified revenue and cost base, we manage our future foreign currency cash flow exposure on a net basis. We use foreign currency forward and option contracts to manage unmatched foreign currency cash inflow and outflow. Our objective is to minimize the risk of exchange rate movements that would reduce the U.S. dollar value of our foreign currency cash flow. Our policy allows for managing anticipated foreign currency cash flow for up to five years. We generally designate as cash flow hedges at inception of the contract any Australian dollar, Brazilian real, British pound, Canadian dollar, Chinese yuan, euro, Japanese yen, Mexican peso, Singapore dollar, New Zealand dollar or Swiss franc forward or option contracts that meet the requirements for hedge accounting and the maturity extends beyond the current quarter-end. Designation is performed on a specific exposure basis to support hedge accounting. The remainder of Machinery and Engines foreign currency contracts are undesignated.We also designate as fair value hedges specific euro forward contracts used to hedge firm commitments. As of March 31, 2009, $75 million of deferred net gains, net of tax, included in equity (Accumulated other comprehensive income (loss) in the Consolidated Statement of Financial Position), are expected to be reclassified to current earnings (Other income (expense) in the Consolidated Statement of Results of Operations) over the next twelve months when earnings are affected by the hedged transactions.The actual amount recorded in Other income (expense) will vary based on exchange rates at the time the hedged transactions impact earnings. In managing foreign currency risk for our Financial Products operations, our objective is to minimize earnings volatility resulting from conversion and the remeasurement of net foreign currency balance sheet positions. Our policy allows the use of foreign currency forward and option contracts to offset the risk of currency mismatch between our receivables and debt. All such foreign currency forward and option contracts are undesignated. Interest Rate Risk Interest rate movements create a degree of risk by affecting the amount of our interest payments and the value of our fixed-rate debt. Our practice is to use interest rate derivatives to manage our exposure to interest rate changes and, in some cases, lower the cost of borrowed funds. Machinery and Engines operations generally use fixed rate debt as a source of funding.Our objective is to minimize the cost of borrowed funds.Our policy allows us to enter into fixed-to-floating interest rate swaps and forward rate agreements to meet that objective with the intent to designate as fair value hedges at inception of the contract all fixed-to-floating interest rate swaps.Designation as a hedge of the fair value of our fixed rate debt is performed to support hedge accounting. Financial Products operations have a match-funding policy that addresses interest rate risk by aligning the interest rate profile (fixed or floating rate) of Cat Financial’s debt portfolio with the interest rate profile of their receivables portfolio within predetermined ranges on an on-going basis. In connection with that policy, we use interest rate derivative instruments to modify the debt structure to match assets within the receivables portfolio. This match-funding reduces the volatility of margins between interest-bearing assets and interest-bearing liabilities, regardless of which direction interest rates move. Our policy allows us to use fixed-to-floating, floating-to-fixed, and floating-to-floating interest rate swaps to meet the match-funding objective.We designate fixed-to-floating interest rate swaps as fair value hedges to protect debt against changes in fair value due to changes in the benchmark interest rate.We designate most floating-to-fixed interest rate swaps as cash flow hedges to protect against the variability of cash flows due to changes in the benchmark interest rate. As of March31, 2009, $59million of deferred net losses, net of tax, included in equity (Accumulated other comprehensive income (loss) in the Consolidated Statement of Financial Position), related to Financial Products floating-to-fixed interest rate swaps, are expected to be reclassified to current earnings (Interest expense of Financial Products in the Consolidated Statement of Results of Operations) over the next twelve months. We have, at certain times, liquidated fixed-to-floating and floating-to-fixed swaps at both Machinery and Engines and Financial Products.The gains or losses associated with these swaps at the time of liquidation are amortized into earnings over the original term of the underlying hedged item. Page 12 Commodity Price Risk Commodity price movements create a degree of risk by affecting the price we must pay for certain raw material. Our policy is to use commodity forward and option contracts to manage the commodity risk and reduce the cost of purchased materials. Our Machinery and Engines operations purchase aluminum, copper and nickel embedded in the components we purchase from suppliers. Our suppliers pass on to us price changes in the commodity portion of the component cost. In addition, we are also subject to price changes on natural gas purchased for operational use. Our objective is to minimize volatility in the price of these commodities. Our policy allows us to enter into commodity forward and option contracts to lock in the purchase price of a portion of these commodities within a five-year horizon. All such commodity forward and option contracts are undesignated.There were no contracts outstanding for the three months ended March 31, 2009 or The location and fair value of derivative instruments reported in the Statement of Financial Position are as follows: (Millions of dollars) March 31, 2009 Statement of Financial Position Location Asset (Liability) Fair Value Designated derivatives Foreign exchange contracts Machinery and Engines Receivables – trade and other $ 119 Machinery and Engines Long-term receivables – trade and other 133 Machinery and Engines Accrued expenses (51 ) Interest rate contracts Financial Products Receivables – trade and other 2 Financial Products Long-term receivables – trade and other 239 Financial Products Accrued expenses (106 ) $ 336 Undesignated derivatives Foreign exchange contracts Machinery and Engines Receivables – trade and other $ 55 Machinery and Engines Long-term receivables – trade and other 62 Machinery and Engines Accrued expenses (1 ) Financial Products Receivables – trade and other 60 Financial Products Accrued expenses (81 ) Interest rate contracts Machinery and Engines Accrued expenses (5 ) Financial Products Receivables – trade and other 5 Financial Products Long-term receivables – trade and other 5 Financial Products Accrued expenses (13 ) $ 87 The effect of derivatives designated as hedging instruments on the Statement of Results of Operations is as follows: Fair Value Hedges (Millions of dollars) Three Months Ended March 31, 2009 Classification Gains (Losses) on Derivative Gains (Losses) on Borrowings Interest rate contracts Financial Products Other income (expense) $ (60 ) $ 79 $ (60 ) $ 79 Page 13 Cash Flow Hedges (Millions of dollars) Three Months Ended March 31, 2009 Recognized in Earnings Classification Recognized in AOCI (Effective Portion) Classification of Gains (Losses) Reclassified from AOCI (Effective Portion) Recognized in Earnings (Ineffective Portion) Foreign exchange contracts Machinery and Engines AOCI $ 58 Other income (expense) $ 8 $ (6 ) Interest rate contracts Machinery and Engines AOCI (29 ) Other income (expense) (1 ) — Financial Products AOCI (13 ) Interest expense of Financial Products (20 ) 1 1 $ 16 $ (13 ) $ (5 ) 1 The classification of the ineffective portion recognized in earnings is included in Other income (expense). The effect of derivatives not designated as hedging instruments on the Statement of Results of Operations is as follows: (Millions of dollars) Classification of Gains or (Losses) Three Months Ended March 31, 2009 Foreign exchange contracts Machinery and Engines Other income (expense) $ 21 Financial Products Other income (expense) 15 Interest rate contracts Machinery and Engines Other income (expense) (2 ) Financial Products Other income (expense) (3 ) $ 31 Stock Repurchase Risk Payments for stock repurchase derivatives are accounted for as a reduction in stockholders’ equity.In February 2007, the Board of Directors authorized a $7.5 billion stock repurchase program, expiring on December 31, 2011.The amount of Caterpillar stock that can be repurchased under the authorization is impacted by movements in the price of the stock.In August 2007, the Board of Directors authorized the use of derivative contracts to reduce stock repurchase price volatility. In connection with our stock repurchase program, we entered into capped call transactions (“call”) with a major bank for an aggregate 6.0 million shares. Through March 31, 2008, we paid the bank $94 million for the establishment of the calls (of which $38 million was paid in the first quarter 2008 for 2.5 million shares), which was accounted for as a reduction to stockholders’ equity. A call permits us to reduce share repurchase price volatility by providing a floor and cap on the price at which the 6.0 million shares can be repurchased.The floor, cap and strike prices for the calls were based upon the average purchase price paid by the bank to purchase our common stock to hedge these transactions.Each call matured and was exercisable within one year after the call was established.If we exercised a call, we could elect to settle the transaction with the bank by physical settlement (paying cash and receiving shares), cash settlement (receiving a net amount of cash) or net share settlement (receiving a net amount of shares). During the three months ended March 31, 2009 and 2008, no shares were repurchased pursuant to calls exercised under this program.All outstanding calls under this program expired in 5. Inventories Inventories (principally using the "last-in, first-out" method) are comprised of the following: Page 14 (Millions of dollars) March 31, December 31, 2009 2008 Raw materials $ 2,572 $ 2,678 Work-in-process 1,174 1,508 Finished goods 3,981 4,316 Supplies 265 279 Total inventories $ 7,992 $ 8,781 6. Investments in Unconsolidated Affiliated Companies Our investments in affiliated companies accounted for by the equity method have historically consisted primarily of a 50 percent interest in Shin Caterpillar Mitsubishi Ltd. (SCM) located in Japan.On August 1, 2008, SCM redeemed half of Mitsubishi Heavy Industries Ltd.’s (MHI’s) shares in SCM.As a result, Caterpillar now owns 67 percent of the renamed entity, Caterpillar Japan Ltd. (Cat Japan) and consolidates its financial statements.In February 2008, we sold our 23 percent equity investment in A.S.V. Inc. (ASV) resulting in a $60 million pretax gain.Accordingly, the March 31, 2009 and December 31, 2008 financial position and equity investment amounts noted below do not include ASV or Cat Japan. Combined financial information of the unconsolidated affiliated companies accounted for by the equity method (generally on a lag of 3 months or less) was as follows: Results of Operations of unconsolidated affiliated companies: Three Months Ended (Millions of dollars) March 31, 2009 2008 Sales $ 123 $ 1,088 Cost of sales 91 900 Gross profit $ 32 $ 188 Profit (loss) $ 2 $ 17 Sales from SCM to Caterpillar for the three months ended March 31, 2008 of approximately $443 million are included in the affiliated company sales.In addition, SCM purchased $73 million of products from Caterpillar during the three months ended March 31, Financial Position of unconsolidated affiliated companies: March 31, December 31, (Millions of dollars) 2009 2008 Assets: Current assets $ 197 $ 209 Property, plant and equipment – net 226 227 Other assets 23 26 446 462 Liabilities: Current liabilities 246 173 Long-term debt due after one year 40 110 Other liabilities 35 35 321 318 Ownership $ 125 $ 144 Caterpillar's investments in unconsolidated affiliated companies: (Millions of dollars) Investments in equity method companies $ 65 $ 66 Plus: Investments in cost method companies 27 28 Total investments in unconsolidated affiliated companies $ 92 $ 94 Page 15 7. Intangible Assets and Goodwill A. Intangible assets Intangible assets are comprised of the following: (Dollars in millions) Weighted Amortizable Life (Years) March 31, 2009 December 31, 2008 Customer relationships 19 $ 396 $ 397 Intellectual property 10 209 211 Other 11 111 112 Total finite-lived intangible assets – gross 15 716 720 Less: Accumulated amortization (224 ) (209 ) Intangible assets – net $ 492 $ 511 Amortization expense for the three months ended March 31, 2009 and March 31, 2008 was $18 million and $20 million, respectively.Amortization expense related to intangible assets is expected to be: (Millions of dollars) 2009 2010 2011 2012 2013 Thereafter $ 63 $ 58 $ 50 $ 43 $ 34 $ 262 B.Goodwill On an annual basis, we test goodwill for impairment in accordance with Statement of Financial Accounting Standards No. 142 "Goodwill and Other Intangible Assets."Goodwill is tested for impairment between annual tests whenever events or circumstances make it more likely than not that an impairment may have occurred. No goodwill was acquired, impaired or disposed of during the first quarter of 2009 or 2008.The carrying amount of the goodwill by reportable segment as of March 31, 2009 and December 31, 2008 was as follows: (Millions of dollars) March 31, 2009 December 31, 2008 Building Construction Products $ 26 $ 26 Cat Japan1 228 233 Earthmoving 43 43 Excavation 39 39 Electric Power 203 203 Large Power Systems 569 569 Marine & Power Petroleum 60 60 Mining 27 27 All Other2 1,061 1,061 Consolidated Total $ 2,256 $ 2,261 1 Change from December 31, 2008 due to foreign currency translation. 2 Includes all other operating segments (See Note 13). As discussed in Note 13, our reportable segments were changed in the first quarter 2009.As a result of these changes, goodwill of $43 million, $39 million and $27 million was reallocated to the newly formed Earthmoving, Excavation and Mining reportable segments, respectively.The goodwill was reallocated primarily from the former reportable segments of EAME Operations, Heavy Construction & Mining and Infrastructure Development.Additionally, goodwill of $22 million was reallocated to Building Construction Products from the All Other category, while goodwill of $478 million was reallocated to the All Other category from the former Industrial Power Systems reportable segment.The newly formed Cat Japan reportable segment with goodwill of $228 million was previously included in the All Other category. Page 16 8. Available-For-Sale Securities Financial Products, primarily Cat Insurance, has investments in certain debt and equity securities that have been classified as available-for-sale in accordance with Statement of Financial Accounting Standards No. 115 (SFAS 115), “Accounting for Certain Investments in Debt and Equity Securities” and recorded at fair value based upon quoted market prices. These fair values are included in Other assets in the Consolidated Statement of Financial Position. Unrealized gains and losses arising from the revaluation of available-for-sale securities are included, net of applicable deferred income taxes, in equity (Accumulated other comprehensive income (loss) in the Consolidated Statement of Financial Position).Realized gains and losses on sales of investments are generally determined using the FIFO ("first-in, first-out") method for debt instruments and the specific identification method for equity securities.Realized gains and losses are included in Other income (expense) in the Consolidated Statement of Results of Operations. March 31, 2009 December 31, 2008 Unrealized Unrealized Pretax Net Pretax Net (Millions of dollars) Cost Basis Gains (Losses) Fair Value Cost Basis Gains (Losses) Fair Value Government debt $ 325 $ 11 $ 336 $ 333 $ 6 $ 339 Corporate bonds 777 (118 ) 659 778 (116 ) 662 Equity securities 109 (12 ) 97 146 (15 ) 131 Total $ 1,211 $ (119 ) $ 1,092 $ 1,257 $ (125 ) $ 1,132 During the three months ended March 31, 2009, we recognized a pretax charge in accordance with the application of SFAS 115 for “other than temporary” declines in the market values of securities in the Cat Insurance investment portfolios of $11 million.This charge was accounted for as a realized loss and was included in Other income (expense) in the Consolidated Statement of Results of Operations.The cost basis of the impacted securities was adjusted to reflect this charge.During the three months ended March 31, 2008, there were no charges for “other-than-temporary” declines in the market value of securities. Investments in an unrealized loss position that are not other-than-temporarily impaired: March 31, 2009 Less than 12 months 1 12 months or more1 Total (Millions of dollars) Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Government debt $ 1 $ — $ 6 $ — $ 7 $ — Corporate bonds 226 20 294 102 520 122 Equity securities 56 13 3 1 59 14 Total $ 283 $ 33 $ 303 $ 103 $ 586 $ 136 1 Indicates length of time that individual securities have been in a continuous unrealized loss position. Investments in an unrealized loss position that are not other-than-temporarily impaired: December 31, 2008 Less than 12 months 1 12 months or more1 Total (Millions of dollars) Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Government debt $ 7 $ — $ 19 $ 1 $ 26 $ 1 Corporate bonds 380 55 157 63 537 118 Equity securities 67 15 5 2 72 17 Total $ 454 $ 70 $ 181 $ 66 $ 635 $ 136 1 Indicates length of time that individual securities have been in a continuous unrealized loss position. The fair value of the available-for-sale debt securities at March 31, 2009, by contractual maturity, is shown below. Expected maturities will differ from contractual maturities because borrowers may have the right to prepay and creditors may have the right to call obligations. Page 17 (Millions of dollars) Fair Value Due in one year or less $ 38 Due after one year through five years $ 262 Due after five years through ten years $ 191 Due after ten years $ 504 Proceeds from sales of investments in debt and equity securities during the three months ended March 31, 2009 and March 31, 2008 were $87million and $104 million, respectively. Gross gains of $1 million and $8 million were included in current earnings for the three months ended March 31, 2009 and March 31, 2008, respectively.Gross losses of $7 million and $6 million were included in current earnings for the three months ended March 31, 2009 and March 31, 2008, respectively. 9. Postretirement Benefits A.Pension and postretirement benefit costs As discussed in Note 17, first quarter 2009 voluntary and involuntary separation programs impacted employees participating incertain U.S. and non-U.S. pension and other postretirement benefit plans.Due to the significance of these events, certain plans were re-measured as of January 31, 2009 and March 31, 2009 as follows: U.S. Voluntary Separation Program – plan re-measurements as of January 31, 2009 resulted in curtailment losses to the U.S. support and management pension and other postretirement benefit plans of $80 million and $45 million, respectively. Other U.S. Separation Programs– certain plans were re-measured as of March 31, 2009, resulting in net curtailment losses of $44 million to pension and $16 million to other postretirement benefit plans.Early retirement pension benefit costs of $6 million were also recognized. Non-U.S. Separation Programs – certain plans were re-measured as of March 31, 2009, resulting in settlement losses of $9 million to pension and curtailment losses of $1 million to other postretirement benefit plans. In March 2009, we amended our U.S. support and management other postretirement benefit plan.Beginning in 2010, certain retirees age 65 and older will enroll in individual health plans that work with Medicare and will no longer participate in a Caterpillar-sponsored group health plan.In addition, Caterpillar will fund a tax-advantaged Health Reimbursement Account (HRA) to assist the retirees with medical expenses.The plan amendment required a plan re-measurement as of March 31, 2009, which resulted in a decrease in our Liability for postretirement benefits of $432 million and an increase in Accumulated other comprehensive income of $272 million after-tax.The amendment did not impact first quarter other postretirement benefits expense. The re-measurements did not have a material impact on our benefit obligations, plan assets or funded status. Page 18 (Millions of dollars) U.S. Pension Benefits Non-U.S. Pension Benefits Other Postretirement Benefits March 31, March 31, March 31, 2009 2008 2009 2008 2009 2008 For the three months ended: Components of net periodic benefit cost: Service cost $ 49 $ 50 $ 24 $ 21 $ 18 $ 22 Interest cost 170 157 36 39 74 77 Expected return on plan assets (198 ) (220 ) (43 ) (50 ) (32 ) (34 ) Amortization of: Prior service cost /(credit)1 7 8 — 1 1 (9 ) Net actuarial loss /(gain) 60 33 13 8 5 16 Net periodic benefit cost 88 28 30 19 66 72 Curtailments, settlements and special termination benefits2 130 — 9 — 62 — Total cost included in operating profit $ 218 $ 28 $ 39 $ 19 $ 128 $ 72 Weighted-average assumptions used to determine net cost: Discount rate3 6.2 % 5.8 % 4.5 % 5.3 % 6.1 % 5.8 % Expected return on plan assets 8.5 % 9.0 % 6.6 % 7.6 % 8.5 % 9.0 % Rate of compensation increase 4.5 % 4.5 % 3.7 % 4.0 % 4.4 % 4.4 % 1 Prior service costs for both pension and other postretirement benefits are generally amortized using the straight-line method over the averageremaining service period to the full retirement eligibility date of employees expected to receive benefits from the plan amendment.For other postretirement benefit plans in which all or almost all of the plan's participants are fully eligible for benefits under the plan, prior service costs are amortized using the straight-line method over the remaining life expectancy of those participants. 2 Curtailments, settlements and special termination benefits were recognized in Other operating expenses in the Statement of Results of Operations. 3 For U.S. plans impacted by January 31, 2009 re-measurements, a 6.3% discount rate was utilized. We made $58 million of contributions to our U.S. and non-U.S. pension plans during the three months ended March 31, 2009 and we currently anticipate additional contributions of approximately $950 million during the remainder of the year.Included in the additional $950 million of contributions is a voluntary contribution to our U.S. plans of an estimated $650 million of Caterpillar stock, held as treasury stock. As discussed in Note 2, we adopted the year-end measurement date provisions of SFAS 158 as of January 1, 2008. B.Defined contribution benefit costs Total company costs related to U.S. and non-U.S. defined contribution plans were as follows: Three Months Ended March (Millions of dollars) 2009 2008 U.S. Plans $ 39 $ 47 Non-U.S. Plans 9 8 $ 48 $ 55 10. Guarantees and Product Warranty We have provided an indemnity to a third-party insurance company for potential losses related to performance bonds issued on behalf of Caterpillar dealers.The bonds are issued to insure governmental agencies against nonperformance by certain Caterpillar dealers. Page 19 We provide loan guarantees to third-party lenders for financing associated with machinery purchased by customers.These guarantees have varying terms and are secured by the machinery. In addition, Cat Financial participates in standby letters of credit issued to third parties on behalf of their customers. These standby letters of credit have varying terms and beneficiaries and are secured by customer assets. Cat Financial has provided a limited indemnity to a third-party bank for $24 million resulting from the assignment of certain leases to that bank. The indemnity is for the possibility that the insurers of these leases would become insolvent. The indemnity expires December15, 2012 and is unsecured. No loss has been experienced or is anticipated under any of the guarantees noted above. At March 31, 2009 and December31, 2008, the related liability was $15 million and $14 million, respectively. The maximum potential amount of future payments (undiscounted and without reduction for any amounts that may possibly be recovered under recourse or collateralized provisions) we could be required to make under the guarantees are as follows: (Millions of dollars) March 31, December 31, 2009 2008 Guarantees with Caterpillar dealers $ 94 $ 100 Guarantees with customers 135 136 Limited indemnity 24 25 Guarantees – other 42 43 Total guarantees $ 295 $ 304 We provide guarantees to repurchase certain loans of Caterpillar dealers from a financial trust (“Trust”) that qualifies as a variable interest entity under FIN 46R, “Consolidation of Variable Interest Entities – An Interpretation of ARB No. 51 (Revised 2003).”The purpose of the Trust is to provide short-term working capital loans to Caterpillar dealers.This Trust issues commercial paper and uses the proceeds to fund its loan program.We have a loan purchase agreement with the Trust that obligates us to purchase certain loans that are not paid at maturity.We receive a fee for providing this guarantee, which provides a source of liquidity for the Trust. At December 31, 2008, we determined that we were the primary beneficiary of the Trust as our guarantee would require us to absorb a majority of the entity’s expected losses, and therefore consolidated the financial position of the Trust in the Consolidated Statement of Financial Position.As of March 31, 2009, the Trust’s assets of $455 million are primarily comprised of loans to dealers and the liabilities of $455 million are primarily comprised of commercial paper.No loss has been experienced or is anticipated under this loan purchase agreement. Our assets are not available to pay creditors of the Trust, except to the extent we may be obligated to perform under the guarantee, and assets of the Trust are not available to pay our creditors. Our product warranty liability is determined by applying historical claim rate experience to the current field population and dealer inventory.Generally, historical claim rates are based on actual warranty experience for each product by machine model/engine size.Specific rates are developed for each product build month and are updated monthly based on actual warranty claim experience.During the first quarter of 2009, the liability related to pre-existing warranties increased $117 million based on higher than expected actual warranty claim experience. (Millions of dollars) 2009 Warranty liability, January 1 $ 1,201 Reduction in liability (payments) (294 ) Changes in estimates for pre-existing warranties 117 Increase in liability (new warranties) 203 Warranty liability, March 31 $ 1,227 (Millions of dollars) 2008 Warranty liability, January 1 $ 1,045 Reduction in liability (payments) (1,074 ) Increase in liability (new warranties) 1,230 Warranty liability, December 31 $ 1,201 Page 20 11. Computations of Profit Per Share (Dollars in millions except per share data) Three Months Ended March 2009 2008 I. Profit (loss) for the period (A)1: $ (112 ) $ 922 II. Determination of shares (in millions): Weighted-average number of common shares outstanding (B) 602.1 617.5 Shares issuable on exercise of stock awards, net of shares assumed to be purchased out of proceeds at average market price — 20.4 Average common shares outstanding for fully diluted computation (C) 602.1 637.9 III. Profit (loss) per share of common stock: Assuming no dilution (A/B) $ (0.19 ) $ 1.49 Assuming full dilution (A/C) $ (0.19 ) $ 1.45 1 Profit (loss) attributable to common stockholders. SARs and stock options to purchase 4,476,095 common shares were outstanding for the three months ended March 31, 2008, but were not included in the computation of diluted earnings per share because the effect would have been anti-dilutive.In 2009, the assumed exercise of stock-based compensation awards was not considered because the impact would be anti-dilutive. 12. Environmental, Legal and Tax Matters The company is regulated by federal, state and international environmental laws governing our use, transport and disposal of substances and control of emissions. In addition to governing our manufacturing and other operations, these laws often impact the development of our products, including, but not limited to, required compliance with air emissions standards applicable to internal combustion engines. Compliance with these existing laws has not had a material impact on our capital expenditures, earnings or global competitive position. We are engaged in remedial activities at a number of locations, often with other companies, pursuant to federal and state laws.When it is probable we will pay remedial costs at a site and those costs can be reasonably estimated, the costs are charged against our earnings.In formulating that estimate, we do not consider amounts expected to be recovered from insurance companies or others.The amount recorded for environmental remediation is not material and is included in Accrued expenses in the Consolidated Statement of Financial Position. We cannot reasonably estimate costs at sites in the very early stages of remediation.Currently, we have a few sites in the very early stages of remediation, and there is no more than a remote chance that a material amount for remedial activities at any individual site, or at all sites in the aggregate, will be required. On May 14, 2007, the U.S. Environmental Protection Agency (EPA) issued a Notice of Violation to Caterpillar Inc., alleging various violations of Clean Air Act Sections 203, 206 and 207.EPA claims that Caterpillar violated such sections by shipping engines and catalytic converter after-treatment devices separately, introducing into commerce a number of uncertified and/or misbuilt engines, and failing to timely report emissions-related defects.Caterpillar is currently engaging in negotiations with EPA to resolve these issues, but it is too early in the process to place precise estimates on the potential exposure to penalties.However, Caterpillar is cooperating with EPA and, based upon initial discussions, and although penalties could potentially exceed $100,000, management does not believe that this issue will have a material adverse impact on our consolidated results of operations, financial position or liquidity. On February 8, 2009, an incident at Caterpillar's Joliet, Illinois facility resulted in the release of approximately 3,000 gallons of wastewater into the Des Plaines River. In coordination with state and federal authorities, appropriate remediation measures have been taken. On February 23, the Illinois Attorney General filed a Complaint in Will County Circuit Court containing seven Counts of violations of state environmental laws and regulations.Each Count seeks injunctive relief, as well as statutory penalties of $50,000 per violation and $10,000 per day of violation. In addition, on March 5, the U.S. EPA served Caterpillar with a Notice of Intent to file a Civil Administrative Action, indicating EPA’s intent to seek civil penalties for violations of the Clean Water Act and Oil Pollution Act.The Notice of Intent seeks up to $16,000 per day of violation.Neither the Complaint nor the Notice of Intent quantifies the total number of violations or total number of days during which violations are alleged to have occurred.At this time, we do not believe these proceedings will have a material impact on our consolidated results of operations, financial position or liquidity. Page 21 We have disclosed certain individual legal proceedings in this filing.Additionally, we are involved in other unresolved legal actions that arise in the normal course of business. The most prevalent of these unresolved actions involve disputes related to product design, manufacture and performance liability (including claimed asbestos and welding fumes exposure), contracts, employment issues or intellectual property rights.Although it is not possible to predict with certainty the outcome of these unresolved legal actions, we believe that these actions will not individually or in the aggregate have a material adverse effect on our consolidated results of operations, financial position or liquidity. The benefit for income taxes in the first quarter reflects an actual effective tax rate of 37.5 percent compared to an estimated annual tax rate of 31.3 percent for first quarter 2008 and actual tax rate for full-year 2008 of 31.3 percent excluding discrete items.A discrete calculation was used to report the first quarter tax benefit rather than an estimated annual tax rate as the estimated range of annual profit/(loss) before tax produces significant variability and makes it difficult to reasonably estimate the annual effective tax rate.The tax rate applied to the first quarter loss exceeded the U.S. rate of 35 percent primarily due to the favorable impact of the U.S. research and development tax credit offsetting an unfavorable geographic mix of profits and losses from a tax perspective.If global recessionary conditions continue, it is reasonably possible that increases in valuation allowances against deferred tax assets of certain non-U.S. entities may be required in the next year. 13. Segment Information A. Basis for segment information Caterpillar is organized based on a decentralized structure that has established responsibilities to continually improve business focus and increase our ability to react quickly to changes in the global business cycle, customer needs and competitors' actions. Our current structure uses a matrix organization comprised of multiple profit and cost center divisions. In the first quarter of 2009, our organizational responsibilities were changed significantly to align the machine product, manufacturing and marketing organizations.The new divisional structure and revised set of responsibilities are as follows: § Machine business divisions are profit centers primarily responsible for product management, development, marketing, sales and product support.Machine business divisions also have select manufacturing responsibilities.These activities were previously included within product and component divisions, manufacturing divisions and machinery marketing divisions.Inter-segment sales of components may also be a source of revenue for these divisions. § Engine business divisions are profit centers primarily responsible for product management, development, manufacturing, marketing, sales and product support.Inter-segment sales of engines and/or components may also be a source of revenue for these divisions. § Component business divisions are profit centers primarily responsible for product management, development, manufacturing, marketing and product support for internal and external customers.Some of these activities were previously included within product and manufacturing divisions.Inter-segment sales of components are a source of revenue for these divisions. § Service business divisions are profit centers primarily responsible for various services and service-related products to customers including financial, logistics, remanufacturing and rail services.Inter-segment sales of services and service-related products are a source of revenue for some of these divisions. § Manufacturing services divisions are cost centers primarily responsible for the manufacture of products and/or components within the geographic regions of the Americas and EAME. Previously manufacturing divisions were profit centers with inter-segment sales of components, machines and/or engines to product divisions as the primary sources of revenue. § Corporate services divisions are cost centers primarily responsible for the performance of certain support functions globally (e.g., Finance, Human Resources, Information Technology, Legal and Purchasing) and to provide centralized services. § Regional distribution services divisions are cost centers primarily responsible for the total portfolio of business with each dealer, the dealer relationship, dealer development and ensuring the most efficient and effective distribution of machines, engines and parts.Previously these functions were primarily performed by machinery marketing divisions. § Centers of excellence divisions are cost centers primarily responsible for Caterpillar’s most critical/differentiating processes in the areas of Marketing and Product Support, Production and Product Development.Previously these organizations were considered service divisions. The segment information for 2008 has been retrospectively adjusted to conform to the 2009 presentation. Our measurement system is complex and is designed to evaluate performance and to drive continuous improvement.We have chosen to disclose financial results by our three principal lines of business (Machinery, Engines and Financial Products) in our Management’s Discussion and Analysis rather than by reportable segment based on the following: § Our Machinery and Engines businesses are vertically integrated and there are a significant amount of inter-segment transactions that make information for individual segments less meaningful. Page 22 § A significant amount of corporate and other costs ($371 million for the first quarter of 2009) are allocated to Machinery and Engines business divisions based on budgeted external and inter-segment sales.It would be difficult to provide meaningful information by reportable segment for these costs as the allocation method does not directly reflect the benefited segment and the allocation is done in total, not by financial statement line item.In addition, the budgeted amount is allocated to segments; any differences from budget are treated as a reconciling item between reportable segment and consolidated results. § As discussed below, there are various methodology differences between our segment reporting and U.S. GAAP.This results in numerous reconciling items between reportable segment and consolidated results. § We have nineteen operating segments, of which eleven are reportable segments.Reporting financial information for this number of businesses, especially considering our level of vertical integration, would not be meaningful to our financial statement users. In summary, due to Caterpillar's high level of integration and our concern that segment disclosures based on SFAS 131, “Disclosures about Segments of an Enterprise and Related Information” has limited value for our external readers, we are continuing to disclose financial results for our three principal lines of business (Machinery, Engines and Financial Products) in our Management's Discussion and Analysis beginning on page 35. B. Description of segments Profit center divisions meet the SFAS131 definition of “operating segments”; however, the cost center divisions do not.Following is a brief description of our eleven reportable segments and the business activities included in all other operating segments: Building Construction Products: A machine business division primarily responsible for product management, development, manufacture, marketing, sales and product support of light construction machines, forestry machines and select work tools. CatJapan:Abusiness division primarily responsible forthe development of small, medium and large hydraulic excavators, manufacturing of select machinery and components, marketing, sales and product support of machinery, engines and components in Japan. Earthmoving: A machine business division primarily responsible for product management, development, marketing, sales and product support of medium wheel loaders, medium track-type tractors, track-type loaders, motor graders and pipelayers.Also responsible for manufacturing of select machines in Asia. Electric Power: An engine business division primarily responsible for product management, development, manufacture, marketing, sales and product support of reciprocating engine powered generator sets as well as integrated systems used in the electric power generation industry. Excavation:A machine business division primarily responsible for product management, development, marketing, sales and product support of small, medium and large excavators, wheeled excavators and articulated trucks.Also responsible for manufacturing of select machines in Asia and articulated trucks. Large Power Systems: An engine business division primarily responsible for product management, development, manufacture and product support of reciprocating engines supplied to Caterpillar machinery and the electric power, on-highway vehicle, petroleum, marine and industrial industries.Also responsible for engine component manufacturing and the marketing and sales of on-highway vehicle engines. Logistics:A service business division primarily responsible for logistics services for Caterpillar and other companies. Marine & Petroleum Power:An engine business division primarily responsible for product management, development, marketing, sales and product support of reciprocating engines supplied to the marine and petroleum industries.Also responsible for manufacturing of certain reciprocating engines for marine, petroleum and electric power applications. Mining:A machine business division primarily responsible for product management, development, marketing, sales and product support of large track-type tractors, large mining trucks, underground mining equipment and tunnel boring equipment.Also responsible for manufacturing of underground mining equipment and tunnel boring equipment. Turbines:An engine business division primarily responsible for product management, development, manufacture, marketing, sales and product support of turbines and turbine-related services. Financing& Insurance Services: Provides financing to customers and dealers for the purchase and lease of Caterpillar and other equipment, as well as some financing for Caterpillar sales to dealers.Financing plans include operating and finance leases, installment sale contracts, working capital loans and wholesale financing plans. The division also provides various forms of insurance to customers and dealers to help support the purchase and lease of our equipment. Page 23 All Other:Primarily includes activities such as: the product management, development, marketing, sales and product support of large wheel loaders, quarry and construction trucks, wheel tractor scrapers, wheel dozers, compactors and select work tools.Also responsible for manufacturing of select machines in Asia; the product management, development, manufacture, marketing, sales and product support of reciprocating engines used in industrial applications; the product management, development, manufacture, marketing, sales and product support of machinery and engine components, electronics and control systems; the product management, development, manufacture, remanufacture, maintenance and service of rail-related products and services; remanufacturing of Caterpillar engines and components and remanufacturing services for other companies; the product management, development, manufacture, marketing, sales and product support of paving products. Results for All other operating segments are included as reconciling items between reportable segmentsand consolidated, external reporting. C. Segment measurement and reconciliations Effective the first quarter of 2009, we made the following changes to our segment reporting methodology: § Machine business divisions include actual manufacturing costs and assets from manufacturing service divisions.Previously these costs were valued on a manufacturing fee or transfer price basis and manufacturing assets were included in manufacturing divisions. § Business divisions receive actual costs and assets from corporate services divisions, regional distribution services divisions and centers of excellence.Previously these costs were either charged to or excluded from profit center accountable profit while assets were included in service divisions.Costs for regional distribution services divisions and Marketing and Product Support Center of Excellence are allocated to business divisions based on budgeted external and inter-segment sales. § The majority of other income and expense items are excluded from segment results.Previously they had been included. § Certain corporate and other costs are allocated and included in the business division’s accountable profit at budgeted levels.Any differences from budget are treated as reconciling items.Previously all these costs were excluded from accountable profit.The allocation is based on budgeted external and inter-segment sales and costs are not assigned to individual financial statement line items. § Interest expense is not included in Machinery and Engines segment results.Previously interest expense was imputed (i.e, charged) to profit centers based on their level of accountable assets. § Certain corporate assets are allocated and included in the business division’s assets.Previously they were reconciling items between segment and consolidated reporting. There are several methodology differences between our segment reporting and our external reporting.The following is a list of the more significant methodology differences: § Generally, liabilities are managed at the corporate level and are not included in segment operations. Segment accountable assets generally include inventories, receivables and property, plant and equipment. § Segment inventories and cost of sales are valued using a current cost methodology. § Currency exposures are generally managed at the corporate level and the effects of changes in exchange rates on results of operations within the year are not included in segment results.The net difference created in the translation of revenues and costs between exchange rates used for U.S. GAAP reporting and exchange rates used for segment reporting are recorded as a methodology difference. § Postretirement benefits are split; service and prior service costs are included in segment results based on plan participation.The remaining elements of net periodic benefit costs (at budget levels) are allocated to business divisions based on budgeted external and inter-segment sales (as part of the corporate cost allocation).Any differences from budget for the remaining elements are treated as reconciling items. § Interest expense is not included in Machinery and Engines segment results. § Accountable profit is determined on a pretax basis. Page 24 Reconciling items are created based on accounting differences between segment reporting and our consolidated, external reporting. Please refer to pages 25 to 28 for financial information regarding significant reconciling items.Most of our reconciling items are self-explanatory given the above explanations.For the reconciliation of profit (loss), we have grouped the reconciling items as follows: § Corporate costs: Certain corporate costs are allocated and included in the business division’s accountable profit at budgeted levels.Any differences are treated as reconciling items.Previously all these costs were excluded from accountable profit.These costs are related to corporate requirements and strategies that are considered to be for the benefit of the entire organization. § Redundancy costs:Redundancy costs include pension and other postretirement benefit plan curtailments, settlements and special termination benefits as well as employee separation charges and are a reconciling item between accountable profit and consolidated profit before tax. Table “Reconciliation of Redundancy Costs” on page 27 has been included to illustrate how segment accountable profit would have been impacted by the redundancy costs.See Notes 9 and 17 for more information. § Methodology differences:See previous discussion of significant accounting differences between segment reporting and consolidated external reporting. § Timing:Timing differences in the recognition of costs between segment reporting and consolidated external reporting. ReportableSegments Three Months Ended March 31, (Millions of dollars) 2009 External sales and revenues Inter-segment sales & revenues Total sales and revenues Depreciation and amortization Accountable profit (loss) Accountable assets at Mar. 31 Capital expenditures Building Construction Products $ 313 $ 4 $ 317 $ 8 $ (76 ) $ 878 $ 3 Cat Japan 330 377 707 45 (90 ) 2,772 45 Earthmoving 1,083 21 1,104 22 (72 ) 2,420 20 Electric Power 735 5 740 7 90 947 3 Excavation 703 26 729 15 (108 ) 1,518 9 Large Power Systems 553 1,094 1,647 47 80 3,012 15 Logistics 177 325 502 27 89 868 13 Marine & Petroleum Power 875 16 891 4 99 812 8 Mining 875 37 912 20 93 1,562 9 Turbines 811 3 814 15 178 825 9 Total Machinery & Engines $ 6,455 $ 1,908 $ 8,363 $ 210 $ 283 $ 15,614 $ 134 Financing & Insurance Services 823 1 824 180 89 30,538 225 Total $ 7,278 $ 1,909 $ 9,187 $ 390 $ 372 $ 46,152 $ 359 2008 External sales and revenues Inter-segment sales & revenues Total sales and revenues Depreciation and amortization Accountable profit (loss) Accountable assets at Dec. 31 Capital expenditures Building Construction Products $ 858 $ 17 $ 875 $ 9 $ 11 $ 878 $ 8 Earthmoving 1,762 37 1,799 19 150 2,477 40 Electric Power 715 4 719 6 45 1,068 7 Excavation 1,492 22 1,514 13 48 1,646 15 Large Power Systems 825 1,143 1,968 43 200 3,055 88 Logistics 220 359 579 33 108 971 8 Marine & Petroleum Power 818 11 829 3 67 758 13 Mining 896 45 941 7 136 1,339 11 Turbines 602 3 605 13 88 943 9 Total Machinery & Engines $ 8,188 $ 1,641 $ 9,829 $ 146 $ 853 $ 13,135 $ 199 Financing & Insurance Services 979 — 979 189 212 33,090 309 Total $ 9,167 $ 1,641 $ 10,808 $ 335 $ 1,065 $ 46,225 $ 508 Page 25 Reconciliation of Sales and revenues: (Millions of dollars) Machinery and Engines Financing & Insurance Services Consolidating Adjustments Consolidated Total Three Months Ended March 31, 2009: Total external sales and revenues fromreportable segments $ 6,455 $ 823 $ — $ 7,278 All other operating segments 2,026 — — 2,026 Other 29 (27 ) (81 ) 1 (79 ) Total sales and revenues $ 8,510 $ 796 $ (81 ) $ 9,225 Three Months Ended March 31, 2008: Total external sales and revenues fromreportable segments $ 8,188 $ 979 $ — $ 9,167 All other operating segments 2,734 — — 2,734 Other 57 (67 ) (95 ) 1 (105 ) Total sales and revenues $ 10,979 $ 912 $ (95 ) $ 11,796 1 Elimination of Financial Products revenues from Machinery and Engines. Reconciliation of Consolidated profit (loss) before taxes: (Millions of dollars) Machinery and Engines Financing & Insurance Services Consolidated Total Three Months Ended March 31, 2009: Total accountable profit fromreportable segments $ 283 $ 89 $ 372 All other operating segments 35 — 35 Cost centers 29 — 29 Corporate costs 102 — 102 Timing (11 ) — (11 ) Redundancy costs (547 ) (11 ) (558 ) Methodology differences: Inventory/cost of sales (46 ) — (46 ) Postretirement benefit expense 16 — 16 Financing costs (142 ) — (142 ) Equity in profit of unconsolidated affiliated companies (1 ) — (1 ) Currency (14 ) — (14 ) Other methodology differences 5 1 6 Total profit (loss) before taxes $ (291 ) $ 79 $ (212 ) Three Months Ended March 31, 2008: Total accountable profit fromreportable segments $ 853 $ 212 $ 1,065 All other operating segments 411 — 411 Cost centers (45 ) — (45 ) Corporate costs 11 — 11 Timing (2 ) — (2 ) Methodology differences: Inventory/cost of sales 29 — 29 Postretirement benefit expense (23 ) — (23 ) Financing costs (73 ) — (73 ) Equity in profit of unconsolidated affiliated companies (11 ) — (11 ) Currency (20 ) — (20 ) Other methodology differences (3 ) 2 (1 ) Total profit (loss) before taxes $ 1,127 $ 214 $ 1,341 Page 26 Reconciliation of Redundancy costs: As noted above, redundancy costs are a reconciling item between Accountable profit (loss) and Consolidated profit (loss) before tax.Had we included these costs in the segments’ results, costs would have been split as shown below. (Millions of dollars) Accountable profit (loss) Redundancy costs Accountable profit (loss) with redundancy costs Three Months Ended March 31, 2009: Building Construction Products $ (76 ) $ (39 ) $ (115 ) Cat Japan (90 ) (3 ) (93 ) Earthmoving (72 ) (55 ) (127 ) Electric Power 90 (21 ) 69 Excavation (108 ) (45 ) (153 ) Large Power Systems 80 (89 ) (9 ) Logistics 89 (28 ) 61 Marine & Petroleum Power 99 (10 ) 89 Mining 93 (50 ) 43 Turbines 178 — 178 Financing & Insurance Services 89 (11 ) 78 All other operating segments 35 (207 ) (172 ) Consolidated Total $ 407 $ (558 ) $ (151 ) Reconciliation of Assets: (Millions of dollars) Machinery and Engines Financing & Insurance Services Consolidating Adjustments Consolidated Total March 31, 2009: Total accountable assets fromreportable segments $ 15,614 $ 30,538 $ — $ 46,152 All other operating segments 8,995 — — 8,995 Items not included in segment assets: Cash and short-term investments 2,118 1,448 — 3,566 Intercompany receivables 151 1,553 (1,704 ) — Investment in Financial Products 3,782 — (3,782 ) — Deferred income taxes and prepaids 4,688 290 (492 ) 4,486 Intangible assets and other assets 1,264 219 — 1,483 Liabilities included in segment assets 2,766 — — 2,766 Inventory methodology differences (2,870 ) — — (2,870 ) Other 143 (281 ) — (138 ) Total assets $ 36,651 $ 33,767 $ (5,978 ) $ 64,440 December 31, 2008: Total accountable assets fromreportable segments $ 13,135 $ 33,090 $ — $ 46,225 All other operating segments 12,220 — — 12,220 Items not included in segment assets: Cash and short-term investments 1,517 1,219 — 2,736 Intercompany receivables 540 76 (616 ) — Investment in Financial Products 3,788 — (3,788 ) — Deferred income taxes and prepaids 4,759 244 (474 ) 4,529 Intangible assets and other assets 1,224 29 — 1,253 Liabilities included in segment assets 2,967 — — 2,967 Inventory methodology differences (2,747 ) — — (2,747 ) Other 876 (277 ) — 599 Total assets $ 38,279 $ 34,381 $ (4,878 ) $ 67,782 Page 27 Reconciliations of Depreciation and amortization: (Millions of dollars) Machinery and Engines Financing & Insurance Services Consolidating Adjustments Consolidated Total Three Months Ended March 31, 2009: Total accountable depreciation and amortization fromreportable segments $ 210 $ 180 $ — $ 390 Items not included in segment depreciation and amortization: All other operating segments 110 — — 110 Cost centers 40 — — 40 Other (6 ) — — (6 ) Total depreciation and amortization $ 354 $ 180 $ — $ 534 Three Months Ended March 31, 2008: Total accountable depreciation and amortization fromreportable segments $ 146 $ 189 $ — $ 335 Items not included in segment depreciation and amortization: All other operating segments 100 — — 100 Cost centers 42 — — 42 Other (5 ) — — (5 ) Total depreciation and amortization $ 283 $ 189 $ — $ 472 Reconciliations of Capital expenditures: (Millions of dollars) Machinery and Engines Financing & Insurance Services Consolidating Adjustments Consolidated Total Three Months Ended March 31, 2009: Total accountable capital expenditures fromreportable segments $ 134 $ 225 $ — $ 359 Items not included in segment capital expenditures: All other operating segments 57 — — 57 Cost centers 35 — — 35 Other (2 ) (3 ) (1 ) (6 ) Total capital expenditures $ 224 $ 222 $ (1 ) $ 445 Three Months Ended March 31, 2008: Total accountable capital expenditures fromreportable segments $ 199 $ 309 $ — $ 508 Items not included in segment capital expenditures: All other operating segments 108 — — 108 Cost centers 34 — — 34 Other (1 ) (3 ) (1 ) (5 ) Total capital expenditures $ 340 $ 306 $ (1 ) $ 645 Page 28 14. Fair Value Measurements We adopted SFAS 157, “Fair Value Measurements” as of January 1, 2008.See Note 2 for additional information.SFAS 157 defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants.SFAS 157 also specifies a fair value hierarchy based upon the observability of inputs used in valuation techniques.Observable inputs (highest level) reflect market data obtained from independent sources, while unobservable inputs (lowest level) reflect internally developed market assumptions.In accordance with SFAS 157, fair value measurements are classified under the following hierarchy: § Level 1 – Quoted prices for identical instruments in active markets. § Level 2 – Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs or significant value-drivers are observable in active markets. § Level 3 – Model-derived valuations in which one or more significant inputs or significant value-drivers are unobservable. When available, we use quoted market prices to determine fair value, and we classify such measurements within Level 1.In some cases where market prices are not available, we make use of observable market based inputs to calculate fair value, in which case the measurements are classified within Level 2.If quoted or observable market prices are not available, fair value is based upon internally developed models that use, where possible, current market-based parameters such as interest rates, yield curves and currency rates.These measurements are classified within Level 3. Fair value measurements are classified according to the lowest level input or value-driver that is significant to the valuation.A measurement may therefore be classified within Level 3 even though there may be significant inputs that are readily observable. SFAS 157 expanded the definition of fair value to include the consideration of nonperformance risk.Nonperformance risk refers to the risk that an obligation (either by a counterparty or Caterpillar) will not be fulfilled.For our financial assets traded in an active market (Level 1 and certain Level 2), the nonperformance risk is included in the market price.For certain other financial assets and liabilities (Level 2 and 3), our fair value calculations have been adjusted accordingly. Available-for-sale securities Our available-for-sale securities, primarily at Cat Insurance, include a mix of equity and debt instruments (see Note 8 for additional information).Fair values for our government debt and equity securities are based upon valuations for identical instruments in active markets.Fair values for corporate bonds are based upon models that take into consideration such market-based factors as recent sales, risk-free yield curves and prices of similarly rated bonds. Derivative financial instruments The fair value of interest rate swap derivatives is primarily based on models that utilize the appropriate market-based forward swap curves and zero-coupon interest rates to determine discounted cash flows.The fair value of foreign currency forward and option contracts is based on a valuation model that discounts cash flows resulting from the differential between the contract price and the market-based forward rate. Securitized retained interests The fair value of securitized retained interests is based upon a valuation model that calculates the present value of future expected cash flows using key assumptions for credit losses, prepayment rates and discount rates.These assumptions are based on our historical experience, market trends and anticipated performance relative to the particular assets securitized. Guarantees The fair value of guarantees is based upon the premium we would require to issue the same guarantee in a stand-alone arms-length transaction with an unrelated party. If quoted or observable market prices are not available, fair value is based upon internally developed models that utilize current market-based assumptions. Page 29 Assets and liabilities measured at fair value, primarily related to Financial Products, included in our Consolidated Statement of Financial Position as of March 31, 2009 and December 31, 2008 are summarized below: (Millions of dollars) March 31, 2009 Level 1 Level 2 Level 3 Total Assets / Liabilities, at Fair Value Assets Available-for-sale securities (long-term investments) $ 106 $ 986 $ — $ 1,092 Derivative financial instruments, net — 423 — 423 Securitized retained interests — — 44 44 Total Assets $ 106 $ 1,409 $ 44 $ 1,559 Liabilities Guarantees $ — $ — $ 15 $ 15 Total Liabilities $ — $ — $ 15 $ 15 (Millions of dollars) December 31, 2008 Level 1 Level 2 Level 3 Total Assets / Liabilities, at Fair Value Assets Available-for-sale securities (long-term investments) $ 140 $ 992 $ — $ 1,132 Derivative financial instruments, net — 625 — 625 Securitized retained interests — — 52 52 Total Assets $ 140 $ 1,617 $ 52 $ 1,809 Liabilities Guarantees $ — $ — $ 14 $ 14 Total Liabilities $ — $ — $ 14 $ 14 Below are roll-forwards of assets and liabilities measured at fair value using Level 3 inputs for the three months ended March 31, 2009 and 2008.These instruments, primarily related to Cat Financial, were valued using pricing models that, in management’s judgment, reflect the assumptions a marketplace participant would use. (Millions of dollars) Securitized Retained Interests Guarantees Balance at December 31, 2008 $ 52 $ 14 Gains or losses included in earnings (realized / unrealized) (21 ) — Changes in Accumulated other comprehensive income (loss) 7 — Purchases, issuances, and settlements 6 1 Balance at March 31, 2009 $ 44 $ 15 Page 30 (Millions of dollars) Securitized Retained Interests Guarantees Balance at December 31, 2007 $ 49 $ 12 Gains or losses included in earnings (realized / unrealized) 2 — Changes in Accumulated other comprehensive income (loss) (2 ) — Purchases, issuances, and settlements (1 ) 1 Balance at March 31, 2008 $ 48 $ 13 The amount of unrealized losses on securitized retained interests included in earnings for the three months ended March 31, 2009 related to assets still held at March 31, 2009 was $21 million.The amount of unrealized gains on securitized retained interests included in earnings for the three months ended March 31, 2008 related to assets still held at March 31, 2008 was $1 million.These gains and losses were reported in Revenues of Financial Products in the Consolidated Statement of Results of Operations. In addition to the amounts above, we had impaired loans of $131 million and $108 million as of March 31, 2009 and December 31, 2008, respectively.A loan is considered impaired when management determines that collection of contractual amounts due is not probable.In these cases, an allowance for loan losses is established based primarily on the fair value of associated collateral. As the collateral’s fair value is based on observable market prices and/or current appraised values, the impaired loans are classified as Level 2 measurements. 15. Redeemable Noncontrolling Interest – Caterpillar Japan Ltd. On August 1, 2008, Shin Caterpillar Mitsubishi Ltd. (SCM) completed the first phase of a share redemption plan whereby SCM redeemed half of MHI’s shares in SCM.This resulted in Caterpillar owning 67 percent of the outstanding shares of SCM and MHI owning the remaining 33 percent.As part of the share redemption, SCM was renamed Caterpillar Japan Ltd. (Cat Japan).Both Cat Japan and MHI have options, exercisable after five years, to require the redemption of the remaining shares owned by MHI, which if exercised, would make Caterpillar the sole owner of Cat Japan. The remaining 33 percent of Cat Japan owned by MHI has been reported as redeemable noncontrolling interest and classified as mezzanine equity (temporary equity) in the Consolidated Statement of Financial Position. The redeemable noncontrolling interest is reported at its estimated redemption value.Any adjustment to the redemption value impacts Profit employed in the business, but does not impact Profit.If the fair value of the redeemable noncontrolling interest falls below the redemption value, profit available to common stockholders would be reduced by the difference between the redemption value and the fair value.This would result in lower profit in the profit per common share computation in that period.Reductions impacting the profit per common share computation may be partially or fully reversed in subsequent periods if the fair value of the redeemable noncontrolling interest increases relative to the redemption value.Such increases in profit per common share would be limited to cumulative prior reductions.As of March 31, 2009, there has been no change to the estimated future redemption value, and the fair value of the redeemable noncontrolling interest has remained greater than the redemption value. If worldwide economic conditions deteriorate further and Cat Japan’s business is negatively impacted, it is reasonably possible that the fair value of the redeemable noncontrolling interest may fall below the estimated redemption value in the near term.Should this occur, profit would be reduced in the profit per common share computation by the difference between the redemption value and the fair value.Lower long-term growth rates, reduced long-term profitability, lower valuation multiples as well as changes in interest rates, costs, pricing, capital expenditures and general market conditions may reduce the fair value of the redeemable noncontrolling interest. With the consolidation of Cat Japan’s results of operations, 33 percent of Cat Japan’s comprehensive income or loss is attributed to the redeemable noncontrolling interest, impacting its carrying value.Because the redeemable noncontrolling interest must be reported at its estimated future redemption value, the impact from attributing the comprehensive income or loss is offset by adjusting the carrying value to the redemption value.This adjustment impacts Profit employed in the business, but not Profit.For the three months ended March 31, 2009, the carrying value had decreased by $20 million due to Cat Japan’s comprehensive loss. This resulted in an offsetting $20 million adjustment to increase the carrying value to the redemption value and a corresponding reduction to Profit employed in the business.As Cat Japan’s functional currency is the Japanese Yen, changes in exchange rates affect the reported amount of the redeemable noncontrolling interest.At March 31, 2009, the redeemable noncontrolling interest was $513 million. Page 31 16. Securitizations Cat Financial sells certain finance receivables relating to our retail installment sale contracts and finance leases as part of our asset-backed securitization program.In addition, Cat Financial has sold interests in wholesale receivables to third-party commercial paper conduits.These transactions provide a source of liquidity and allow for better management of our balance sheet capacity. Securitized Retail Installment Sale Contracts and Finance Leases Cat Financial periodically sells certain finance receivables relating to retail installment sale contracts and finance leases to special purpose entities (SPEs) as part of their asset-backed securitization program.The SPEs have limited purposes and generally are only permitted to purchase the finance receivables, issue asset-backed securities and make payments on the securities.The SPEs only issue a single series of securities and generally are dissolved when those securities have been paid in full.The SPEs, typically trusts, are considered to be qualifying special-purpose entities (QSPEs) and thus, in accordance with SFAS 140, "Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities," (SFAS 140) are not consolidated.The QSPEs issue debt to pay for the finance receivables they acquire from Cat Financial.The primary source for repayment of the debt is the cash flows generated from the finance receivables owned by the QSPEs.The assets of the QSPEs are legally isolated and are not available to pay the creditors of Cat Financial or any other of their affiliates.For bankruptcy analysis purposes, Cat Financial has sold the finance receivables to the QSPEs in a true sale and the QSPEs are separate legal entities.The investors and the securitization trusts have no recourse to any of Cat Financial’s other assets for failure of debtors to pay when due. Cat Financial retains interests in the retail finance receivables that are sold through their asset-backed securitization program.Retained interests include subordinated certificates, an interest in future cash flows (excess) and reserve accounts.Retained interests in securitized assets are classified as available-for-sale securities and are included in Other assets in the Consolidated Statement of Financial Position at fair value in accordance with SFAS No. 115, "Accounting for Certain Investments in Debt and Equity Securities."Cat Financial estimates fair value based on the present value of future expected cash flows using key assumptions for credit losses, prepayment rates and discount rates. These assumptions are based on historical experience, market trends and anticipated performance relative to the particular assets securitized.Cat Financial periodically reviews the key assumptions and estimates used in determining the fair value of their retained interests with unrealized gains and losses recorded in the Consolidated Statement of Financial Position as part of Accumulated other comprehensive income.If based on current information and events, it is probable that there has been an adverse change in estimated cash flows, an "other-than-temporary" impairment is recorded and included in profit to write down the retained interest to estimated fair value.Cat Financial retains credit risk in the retail finance receivables that are sold through Cat Financial’s asset-backed securitizations because Cat Financial’s retained interests are subordinate to the investors’ interests.Any credit losses in the pool of securitized assets would be limited to Cat Financial’s retained interests. Cat Financial also retains servicing responsibilities and receives a servicing fee of approximately one percent of the remaining value of the finance receivables for their servicing responsibilities. The fair value of the retained interests in all securitizations of retail finance receivables outstanding totaled $44 million and $52 million at March 31, 2009 and December 31, 2008, respectively. Key assumptions used to determine the fair value of the retained interests as of such dates were: March 31, 2009 December 31, 2008 Cash flow weighted-average discount rates onretained interests 13.8 to 21.2 % 16.7 to 23.3 % Weighted-average maturity 26 months 28 months Expected prepayment rate 19.0 % 19.0 % Expected credit losses 1.9 to 4.2 % 1.7 to 3.1 % To estimate the impact on income due to changes to the key economic assumptions used to estimate the fair value of residual cash flows in retained interests from retail finance receivable securitizations, Cat Financial performs a sensitivity analysis of the fair value of the retained interests by applying a 10 percent and 20 percent adverse change to the individual assumptions. This estimate does not adjust for other variations that may occur should one of the assumptions actually change.Accordingly, no assurance can be given that actual results would be consistent with the results of our estimate. The effect of a variation in a particular assumption on the fair value of residual interest in securitization transactions was calculated without changing any other assumptions and changes in one factor may result in changes in another.Cat Financial’s sensitivity analysis indicated that the impact of a 20 percent adverse change in individual assumptions used to calculate the fair value of all Cat Financial’s retained interests as of March 31, 2009 and December 31, 2008 would be $11 million or less and $8 million or less, respectively. Page 32 During the three months ended March 31, 2009, the assumptions used to determine the fair value of Cat Financial’s retained interests in the securitization transactions were reviewed.The most significant change was an increase in the credit loss assumption due to the adverse economic conditions in the U.S. economy.This resulted in a $22 million impairment charge to the retained interests for the three months ended March 31, 2009.The impairment charge was recorded in Revenues of Financial Products on the Consolidated Statement of Results of Operations. To maintain competitiveness in the capital markets and to have effective and efficient use of alternative funding sources, Cat Financial may from time to time provide additional reserve support to previously issued asset-backed securitizations. Sales and Servicing of Trade Receivables Our Machinery and Engines operations generate trade receivables from the sale of inventory to dealers and customers. Certain of these receivables are sold to Cat Financial. Cat Financial has sold interests in a certain pool of trade receivables through a revolving structure to third-party commercial paper conduits, asset-backed commercial paper issuers that are SPEs of the sponsor bank and are not consolidated by Cat Financial. In accordance with SFAS 140, the transfers to the conduits are accounted for as sales. Cat Financial services the sold trade receivables and receives an annual servicing fee of approximately 0.5% of the average outstanding principal balance. Consolidated expenses of $2 million and $3 million related to the sale of trade receivables were recognized for the three months ended March 31, 2009 and 2008, respectively, and are included in Other income (expense) in the Consolidated Statement of Results of Operations. As of March 31, 2009 and December 31, 2008, the outstanding principal balance of the sold trade receivables was $240 million. Cat Financial’s remaining interest in that pool of trade receivables as of March 31, 2009 and December 31, 2008 of $990 million and $1,432 million, respectively, is included in “Receivables-trade and other” in the Consolidated Statement of Financial Position.The carrying amount approximated fair value due to the short-term nature of these receivables. The cash collections from these receivables held by Cat Financial, including those attributable to the third-party conduits, are first applied to satisfy any obligations of Cat Financial to the third-party conduits. The third-party conduits have no recourse to Cat Financial’s assets, other than the remaining interest, for failure of debtors to pay when due. Cash flows from sale of trade receivables: Three Months Ended March 31, (Millions of dollars) 2009 2008 Cash proceeds from sales of receivables to the conduit $ 393 $ 396 Cash flows received on the interests that continue to be held 2,514 2,771 17. Employee separation charges During the fourth quarter 2008, we recognized employee separation charges of $30 million in Other operating expenses in the Consolidated Statement of Results of Operations related to various voluntary and involuntary separation programs.These programs, impacting 3,085 production and support and management employees worldwide, were in response to a sharp decline in sales volume due to the global recession. During the first quarter 2009, continued cost reduction efforts in various locations around the world resulted in additional separation charges of $357 million, recognized in Other operating expenses in the Consolidated Statement of Results of Operations, related to the following separation programs: U.S. Voluntary Separation Program - During December 2008, we announced a voluntary separation program for certain support and management employees based in the United States.Eligible employees had until January 12, 2009 to sign-up for the program, and generally until January 31, 2009 to make a final decision.Participating employees receive severance pay based on current salary level and years of service.During first quarter 2009, 2,213 employeesaccepted the program, the majority of whichseparated from Caterpillar by March 31, 2009. Other U.S. Separation Programs - During the first quarter 2009, we initiated plans to reduce U.S. based production and support and management positions through a variety of programs.For support and management employees, these include involuntary separation programs.For production employees, these include both voluntary and involuntary separation programs.During the first quarter 2009, 6,870 employeesaccepted or were subject tothese programs. Page 33 Non-U.S. Separation Programs - During the first quarter 2009, we initiated several other separation programs outside the U.S.These programs, designed specific to the laws and regulations of the individual countries, represent voluntary and involuntary plans for production and support and management employees.During the first quarter 2009, 3,957 employees accepted or were subject to the various programs. Our accounting for separations is dependent upon how the particular program is designed.For voluntary programs, eligible separation costs are recognized at the time of employee acceptance.For involuntary programs, eligible costs are recognized when management has approved the program, the affected employees have been properly identified and the costs are estimable. The following table summarizes the 2008 and three months ended March 31, 2009 separation charges by geographic region: Machinery and Engines Financial Products (Millions of dollars) North America EAME Latin America Asia Pacific Total 2008 Separation charges $ 4 $ 17 $ 9 $ — $ — $ 30 2008 Benefit payments and other adjustments — (12 ) (7 ) — — (19 ) Liability balance at December 31, 2008 $ 4 $ 5 $ 2 $ — $ — $ 11 2009 Separation charges $ 304 $ 24 $ 9 $ 9 $ 11 $ 357 2009 Benefit payments and other adjustments (205 ) (22 ) (9 ) (6 ) (7 ) (249 ) Liability balance at March 31, 2009 $ 103 $ 7 $ 2 $ 3 $ 4 $ 119 The remaining balances as of March 31, 2009 represent costs for employees that have either not yet separated from the Company or their full severance has not yet been paid.The majority of these remaining costs will be paid by the end of 2009. The following table summarizes the number of employees that accepted or were subject tothe programs: First Quarter 2009 2008 Impacted employees at beginning of period 1,505 — Impacted employees during the period 13,040 3,085 Employee separations during the period (8,749 ) (1,580 ) Impacted employees remaining at the end of period 5,796 1,505 The majority of the employees that accepted or were subject to the programs but that were still employeedas of March 31, 2009 will be separated by the end of the second quarter 2009. In addition to the first quarter 2009 separation charges noted above, we recognized $201 million of costs associated with certain pension and other postretirement benefit plans, which were also recognized in Other operating expenses in the Consolidated Statement of Results of Operations. See Note 9 for additional information. The separation charges, made up primarily of cash severance payments, and pension and other postretirement benefit costs noted above were not assigned to operating segments.They are included in the reconciliation of total accountable profit fromreportable segments to total profit before taxes.See Note 13 for additional details surrounding this reconciliation. Page 34 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations Overview We reported a loss of $0.19 per share for the first quarter of 2009, down $1.64 per share from the first quarter of 2008.Excluding redundancy costs, first quarter profit was $0.39 per share.Redundancy costs related to reducing employment were $558 million before tax or $0.58 per share in the quarter.Sales and revenues were $9.225 billion, down 22 percent from $11.796 billion in the first quarter 2008. These results demonstrate significant reduction in our cost structure as a result of swift deployment of the economic trough strategy we introduced in 2005.We are proud of Team Caterpillar’s response to these challenging economic conditions.Our business units are making the tough decisions necessary to respond to this widespread and sharp global recession.By taking aggressive and decisive actions now, we are positioning the company not only for success in the short-term, but to be even more competitive in the long-term when the global economy recovers.We were also pleased with the improvement in price realization during the quarter. It’s a testament to the value customers place on our products. In addition to cost control, we are very focused on maintaining our financial strength.We expect to lower inventory by about $3 billion in 2009 and reduced it by $789 million in the first quarter.Inventory management is a key element of the Caterpillar Production System using 6 Sigma, and we are pleased with the traction we’re gaining.In this environment liquidity is a major focus, and as a result we have decided to hold more cash than usual.While we do not anticipate the need to issue additional term debt during the remainder of the year, we may do so to maintain our liquidity position.Maintaining Caterpillar’s financial strength through these very difficult times will allow us to emerge a stronger company. The first-quarter loss of $112 million was down $1.034 billion from a $922 million profit in the first quarter of 2008.The decrease was largely a result of lower sales and revenues and $558 million of redundancy costs. This is an extremely difficult time for employees affected by this severe economic downturn, and providing them with financial assistance and transitional support is important.While redundancy costs have been a considerable expense, it’s the right thing to do for our people. Outlook We are updating our outlook for 2009 as a result of weaker economic conditions.We are now expecting 2009 sales and revenues to be in a range of plus or minus 10 percent around a midpoint of $35 billion.The high degree of uncertainty in the global economy, the timing and impact of stimulus measures and the extent of dealer inventory reductions make it very difficult to forecast sales and revenues, making the outlook range wide. Redundancy costs are expected to be about $0.75 per share for 2009 and, including these costs, we expect to earn about $0.50 per share at the midpoint.We expect to be profitable in 2009 throughout the sales and revenues outlook range excluding redundancy costs, and at the midpoint, expect profit of about $1.25 per share excluding redundancy costs.Despite the lower sales and revenues outlook, we expect strong cash flow for the year and expect to strengthen our balance sheet. A great deal of uncertainty exists in the global economy, making it extremely difficult to know how our customers will respond during the remainder of 2009.One thing is clear, Team Caterpillar will remain focused on containing costs and reducing inventory. We will take action to keep Caterpillar lean, while at the same time making strategic product and operational investments to position Caterpillar for long-term success when the economy does recover. Note: - Information on non-GAAP financial measures, including the treatment of redundancy costs in the first quarter and in the outlook, is included on page 60. - Glossary of terms included on pages 42-43; first occurrence of terms shown in bold italics. Page 35 Consolidated Results of Operations THREE MONTHS ENDED MARCH 31, 2, SALES AND REVENUES The chart above graphically illustrates reasons for the change in Consolidated Sales and Revenues between first quarter 2008 (at left) and first quarter 2009 (at right).Items favorably impacting sales and revenues appear as upward stair steps with the corresponding dollar amounts above each bar, while items negatively impacting sales and revenues appear as downward stair steps with dollar amounts reflected in parentheses above each bar.The bar entitled Machinery Volume includes the impact of consolidation of Caterpillar Japan Ltd. (Cat Japan) sales.Caterpillar management utilizes these charts internally to visually communicate with the company’s Board of Directors and employees. Sales and revenues for first quarter 2009 were $9.225 billion, down $2.571 billion, or 22 percent, from first quarter 2008.Machinery sales volume was down $2.159 billion and Engines volume declined $254 million.Price realization improved $225 million and currency had a negative impact on sales of $281 million, primarily due to a weaker euro and British pound.In addition, Financial Products revenues decreased $102 million. Sales and Revenues by Geographic Region (Millions of dollars) Total % Change North America % Change EAME % Change Asia/ Pacific % Change Latin America % Change First Quarter 2009 Machinery $ 5,342 (29 )% $ 2,216 (30 )% $ 1,258 (46 )% $ 1,178 (2 )% $ 690 (16 )% Engines1 3,168 (8 )% 1,053 (13 )% 1,235 (7 )% 614 10 % 266 (20 )% Financial Products2 715 (12 )% 445 (13 )% 120 (14 )% 96 17 % 54 (34 )% $ 9,225 (22 )% $ 3,714 (24 )% $ 2,613 (31 )% $ 1,888 2 % $ 1,010 (18 )% First Quarter 2008 Machinery $ 7,548 $ 3,180 $ 2,344 $ 1,206 $ 818 Engines1 3,431 1,208 1,331 559 333 Financial Products2 817 514 139 82 82 $ 11,796 $ 4,902 $ 3,814 $ 1,847 $ 1,233 1 Does not include internal engines transfers of $436 million and $690 million in first quarter 2009 and 2008, respectively.Internal engines transfers are valued at prices comparable to those for unrelated parties. 2 Does not include internal revenues earned from Machinery and Engines of $81 million and $95 million in first quarter 2009 and 2008, respectively. Page 36 Machinery Sales - Sales of $5.342 billion decreased $2.206 billion, or 29 percent, from first quarter § Excluding the consolidation of Cat Japan, sales volume decreased $2.450 billion, the result of the worst worldwide recession in the postwar period. § Price realization increased $91 million. § Currency decreased sales by $138 million. § Geographic mix between regions (included in price realization) was $2 million unfavorable. § The consolidation of Cat Japan sales added $291 million to sales. § Recessionary conditions throughout much of the world caused machine demand to drop.We allowed dealers to cancel orders to bring their inventories more in line with reduced demand.Dealers reported inventory reductions of about $300 million during the first quarter.During the first quarter of 2008, dealers increased inventories about $700 million. § Absence of the dealer inventory build that occurred in the first quarter of 2008 combined with the reduction of $300 million in the first quarter of 2009 accounted for about $1 billion of the overall decline in volume. § Economic output in the developed economies of Europe, Japan and the United States declined substantially.Housing construction collapsed, and nonresidential construction declined. § Developing economies, while faring better, weakened.Lower commodity prices and severe recessions in the developed countries led to large declines in exports.In addition, policy tightening last year has started to curtail domestic spending.Output slowed sharply in many countries and declined in Brazil, Mexico and Russia. § Credit spreads on emerging market debt were very high, and international banks sharply curtailed lending to these countries.Those actions caused some delays and cancellations in major construction projects.As a result, sales volume declined in the developing regions of Latin America, Africa/Middle East, Commonwealth of Independent States (CIS) and Asia/Pacific. § Key commodity prices held near or above investment thresholds, but producers in many countries cut production.As a result, sales of machines used in mining declined. North America – Sales decreased $964 million, or 30 percent. § Sales volume decreased $1.027 billion. § Price realization increased $64 million. § Currency decreased sales by $1 million. § Sales volume declined as a result of the severe recession in the United States. § Dealer-reported inventories were about even with the year-earlier amount in dollars, but months of supply increased. § The U.S. housing industry has declined for three years.New home prices declined 15 percent over the past year, and builders held a more than one-year supply of unsold homes. § Orders for nonresidential building construction declined 47 percent from a year earlier.Factors depressing construction included weaker business profits, reduced access to credit, lower occupancy rates and declining property prices. § Infrastructure-related construction declined 10 percent.State and local governments have trimmed capital spending in response to rising budget deficits and increased difficulties in issuing bonds. § Lower construction contributed to a 26-percent reduction in nonmetals mining and quarry production.The industry worked at a record-low capacity utilization, which reduced the need for machine replacements. § Metals mines increased output 1 percent in response to favorable gold prices. § Coal production declined about 1 percent, which appeared to result from lower utility burn, increased utility stockpiles and some slowing in exports.Spot coal prices were lower than a year earlier. § Oil prices were down 56 percent from last year, which caused Canadian producers of nonconventional oil, which includes oil sands, to reduce planned capital expenditures. EAME– Sales decreased $1.086 billion, or 46 percent. § Sales volume declined $998 million. § Price realization increased $6 million. Page 37 § Currency decreased sales by $94 million. § Sales volume declined sharply due to the severe recession in Europe, the economic crisis in the CIS and the impact of lower commodity prices on sales in Africa and the Middle East. § Dealers reported inventory reductions during the quarter, bringing dollar inventories about even with a year earlier.However, inventories in months of supply were much higher. § The European economies continued to decline sharply in the first quarter.Poor economic conditions led to double-digit sales declines in most countries. § Housing permits in the euro-zone declined through the end of last year, and U.K. housing orders dropped 52 percent in the first quarter.Mortgage interest rates remain relatively high, unemployment is rising and home prices are declining in several countries. § Nonresidential construction decreased in both the euro-zone and the United Kingdom.Corporate bond spreads were higher than normal, business capacity utilization rates dropped and banks tightened lending standards for businesses. § Machine sales declined in many countries in Africa and the Middle East.Problems included lower commodity prices, reduced access to international bank loans and lower oil production. § Both Turkey and South Africa raised interest rates in 2008 to reduce inflationary pressures.As a result, both economies have weakened.Poor economic conditions caused machine sales to drop significantly. § Sales volume in the CIS dropped by about half, the result of severe economic crises gripping Russia and Ukraine.Interest rates were higher than a year earlier, and both economies declined rapidly. Asia/Pacific – Sales decreased $28 million, or 2 percent. § Sales volume decreased $309 million. § Price realization increased $12 million. § Currency decreased sales by $22 million. § The consolidation of Cat Japan sales added $291 million to sales. § Dealers reported inventory reductions from year-end, but inventories at the end of the quarter were much higher than a year earlier in both dollars and months of supply. § The regional economy slowed sharply, also contributing to reduced machine demand.Machine sales declined in most countries. § Many economies in the region are highly dependent upon exports.Severe recessions in developed economies caused exports to decline sharply; exports fell 35 percent in Indonesia, 33 percent in China and 19 percent in India. § In China, lower exports and the impact of last year’s policy tightening caused the economy to slow.Industrial production increased only 3.8 percent, down from a 16-percent increase in mid 2008.New construction slowed, and prices of commercial properties moderated.Those factors caused machine sales to decline. § Permits for both housing and nonresidential construction dropped in Australia, with various indicators down 20 to 40 percent. § The Japanese economy is in a severe recession.In the first quarter, motor vehicle production dropped 49 percent, exports fell 48 percent and industrial production decreased 35 percent.Machine sales declined by more than half as the dismal economy caused businesses to cut capital goods orders 40 percent. Latin
